==
E
CANINA DER

AGENCIA NACIONAL DE HIDROCARBUROS
-ANH-

Libertod y Oidon

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2,

ÁREA ASIGNADA: VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2
CONTRATISTA: UNIÓN TEMPORAL CONTRATO ADICIONAL BLOQUE

VMM-2: CONOCOPHILLIPS COLOMBIA VENTURES LTD. y
CANACOL ENERGY COLOMBIA S.A.

OPERADOR: CONOCOPHILLIPS COLOMBIA VENTURES LTD.
FECHA: 13 JUL 2017
LOS CONTRATANTES:

La AGENCIA NACIONAL DE HIDROCARBUROS, -en adelante la ANH o la
Entidad-, Agencia Estatal del sector descentralizado de la Rama Ejecutiva del Orden
Nacional con personería jurídica, patrimonio propio y autonomía administrativa,
técnica y financiera, adscrita al Ministerio de Minas y Energía; establecida por el
Decreto Ley 1760 de 2003 modificado por el Decreto 4137 de 2011 que a su vez fue
modificado por el Decreto 714 de 2012; con domicilio principal en la ciudad de Bogotá
D.C., representada legalmente por ORLANDO VELANDIA SEPULVEDA, mayor de
edad, identificado con la Cédula de Ciudadanía Número 4.234.856 expedida en
Samacá -Boyacá-, quien en su condición de Presidente obra a nombre y en
representación de la Entidad, todo lo cual acredita con el acto administrativo de
nombramiento expedido mediante el Decreto No. 1665 del veintiuno (21) de octubre
de dos mil dieciséis (2016) y el Acta de Posesión Número 000060 del veinticinco (25)
de octubre dos mil dieciséis (2016); debidamente facultado para celebrar este
negocio jurídico conforme a lo establecido en los Numerales 1, 3 y 17 del Artículo 10
del referido Decreto Ley 4137 del 2011 desarrollado por los Numerales 1, 3 y 17 del
Artículo 9 del Decreto 714 de 2012; en desarrollo del Acuerdo No. 3 de marzo 26 de
2014, del Consejo Directivo, y de conformidad con la solicitud y la propuesta
presentada por el Contratista mediante la comunicación con Radicado No. R-401-
2016-082350 Id: 152439 del 16 de diciembre de 2016, en aquellos aspectos
aceptados por la ANH, de una parte, y, de la otra, la UNIÓN TEMPORAL
CONTRATO ADICIONAL BLOQUE VMM-2, conformada por las compañías: 1)

ConocoPhillips Colombia Ventures Ltd., -CONOCOPHILLIPS mel

sociedad constituida bajo las Leyes de Islas Caimán, con sucursal debidamente S

Página 1 de NY

O
Ny
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

A
: ea semi
íbertod y Orden

establecida en Colombia, mediante Escritura Pública Número 681 del 19 de marzo de
2013 otorgada en la Notaría 16 del Círculo de Bogotá, inscrita el 27 de marzo de 2013
bajo el No. 220785 del Libro VI, domiciliada en Bogotá D:C., identificada con NIT.
900.605.025-6, representada en este acto por ALEX D. MARTÍNEZ, mayor de edad,
ciudadano americano, identificado con la Cédula de Extranjería NO. 439607, en su
condición de Apoderado Especial y Mandatario General; y II) CANACOL ENERGY
COLOMBIA S.A., -CANACOL- sociedad constituida bajo las Leyes de la República
de Colombia mediante Escritura Pública Número 0002125 del 6 de diciembre de 2001
otorgada en la Notaría 10 del Circulo de Bogotá, identificada con NIT 830.095.563-3,
representada en este acto por ANDRES VALENZUELA PACHÓN, mayor de edad,
ciudadano colombiano, identificado con la Cédula de Ciudadanía No. 79.657.288 de
Bogotá p.C., en su condición de Representante Legal, Y quienes conjuntamente en
adelante se denominarán el Contratista, debidamente facultados para la celebración
de este negocio jurídico, celebran el presente Adicional al Contrato de
Exploración y Producción, ESP No. 17 — Valle Medio del Magdalena, VMM-
2, celebrado el 18 de febrero de 2009 (el “Contrato Inicial”), contenido en las
estipulaciones que sé consignan más adelante las cuales complementan las pactadas
originalmente en el Contrato Inicial, y mantienen vigor y plena aplicación de
aquellas nO modificadas por el presente Acto que se denominará “Contrato
Adicional” o “Adicional”, previas las siguientes,

CONSIDERACIONES:

1. Que“el 18 de febrero de 2009, VETRA EXPLORACIÓN Y PRODUCCIÓN
COLOMBIA S.A.S., antes Petrotesting Colombia S.A., suscribió con la ANH el
Contrato Inicial, como resultado del Proceso Competitivo Especial Mini Ronda 2008
— Convocatoria Pública para la adjudicación de bloques en las áreas denominadas:
Valle Medio del Magdalena-Catatumbo, Valle Superior del Magdalena, Llanos
Orientales, Putumayo Y Cordillera Oriental.

2. Que mediante Otrosí No. 1 suscrito el 21 de febrero de 2013, la ANH aprobó la
Cesión del 20% de los intereses, derechos, obligaciones que VETRA EXPLORACIÓN
Y PRODUCCIÓN COLOMBIA S.A.S. ostentaba en el Contrato Inicial, en favor
de CANACOL quedando conformado el Contratista del Contrato Inicial de la
siguiente manera: VETRA EXPLORACIÓN Y PRODUCCIÓN COLOMBIA SAS.
con el 80% y CANACOL con el 20%.

q AS

Página 2 de 74
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8«P) ANH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE vMM-2

NCAA CEMDROCAFBLAOS

Uibertod y Ouden

3. Que verificado el expediente del Contrato Inicial, por error involuntario se
incurrió en un yerro de numeración en los otrosíes, encontrándose que el Otrosí No.
2 no existe.

4. Que mediante Otrosí No. 3 suscrito el 13 de junio de 2013, la ANH aprobó la
Cesión del 70,1% de los intereses, derechos y obligaciones que VETRA
EXPLORACIÓN y PRODUCCIÓN COLOMBIA S.A.S ostentaba en el Contrato
Inicial incluida la calidad de Operador, en favor de EXXONMOBIL EXPLORATION
COLOMBIA LIMITED, quedando conformado el Contratista del Contrato Inicial
de la siguiente manera: VETRA EXPLORACIÓN Y PRODUCCIÓN COLOMBIA
S.A.S. con el 9,9%, CANACOL con el 20% y EXXONMOBIL EXPLORATION

COLOMBIA LIMITED (Operador) con el 70,1%.

5. Que mediante Otrosí No. 4 suscrito el 1 de diciembre de 2015, la ANH aprobó la
Cesión del 100% de los intereses, derechos, obligaciones y calidad de Operador que
EXXONMOBIL EXPLORATION COLOMBIA LIMITED ostentaba en el Contrato
Inicial, en favor de CANACOL, quedando conformado el Contratista del Contrato
Inicial de la siguiente manera: VETRA EXPLORACIÓN Y PRODUCCIÓN
COLOMBIA S.A.S. con el 9,9%; y CANACOL (Operador) con el 90,1%.

6. Que mediante Otrosí No. 5 suscrito el 18 de diciembre de 2015, la ANH encontró
procedente ampliar el término de duración de la Fase 2 del Periodo de Exploración
en nueve (9) meses, por darse cumplimiento a los requisitos establecidos en el
Acuerdo No. 02 de 2015, con lo que la nueva fecha de finalización de la Fase 2esel
26 de abril de 2017.

7. Que mediante Otrosí No. 6 suscrito el 17 de marzo de 2016, la ANH aprobó la
cesión del 23,2% de los intereses, derechos y obligaciones que CANACOL ostentaba
en el Contrato Inicial, en favor de VETRA EXPLORACIÓN Y PRODUCCIÓN
COLOMBIA S.A.S., quedando conformado el Contratista del Contrato Inicial de
la siguiente manera: CANACOL (Operador) con el 66,9% y VETRA EXPLORACIÓN
Y PRODUCCIÓN COLOMBIA S.A.S. con el 33,1%.

8. Que mediante Comunicación No. R-401-2016-082350 1d:152439 del 16 de
diciembre de 2016, CANACOL en su condición de Operador, solicitó traslado de las
inversiones pendientes de ejecución en la Fase 2 del Periodo de Exploración del
Exploración del Contrato Adicional.

1

Página 3 de 74

|

Contrato Inicial para Yacimientos Convencionales, a la Fase 1 del Periodo AN

DA

S
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 pe IA!

Ubenad y Ouen

9. Que adicionalmente, en la comunicación referida con anterioridad, CANACOL en
su condición de parte dentro del Contrato Inicial, en asociación con
CONOCOPHILLIPS COLOMBIA, que para el Contrato Adicional conforman al
Contratista, presentaron propuesta para la celebración de un Contrato Adicional
para desarrollar Yacimientos No Convencionales de Hidrocarburos, en parte del
Área Contratada del Contrato Inicial, al tiempo que formuló propuesta Con el
Programa Exploratorio por acometer, y €l Plan de Inversiones mínimo
requerido para ejecutar las actividades que lo integran, a la luz de las disposiciones
previstas en el Acuerdo 3 de 2014.

10. Que mediante Comunicación NO. R-401-2016-082350 Id: 152439 del 16 de
diciembre de 2016, mediante la cual se presentó la propuesta de contrato adicional
citada en numeral precedente, VETRA EXPLORACIÓN Y PRODUCCIÓN
COLOMBIA S.A.S., manifestó su renuncia expresa € irrevocable a SU opción de
participar en la solicitud de Un contrato adicional, por lo que CANACOL y VETRA

EXPLORACIÓN Y PRODUCCIÓN COLOMBIA S.A.S. siguen siendo las únicas
partes que conforman el Contratista del Contrato Inicial.

11. Que mediante Comunicación con Radicado No. 20174110091281 Td: 184954 del
24 de mayo de 2017, la Vicepresidencia de Contratos de Hidrocarburos de la ANH
informó a CANACOL que consideraba procedente el traslado de inversión equivalente
a la suma de SIETE MILLONES CUATROCIENTOS SESENTA MIL DÓLARES
AMERICANOS (USD 7.460.000) del Contrato Inicial a la Fase 1 del Periodo de
Exploración del Contrato Adicional.

12. Que examinada la solicitud, SUS complementarios Y sus anexos, la ANH verificó
que el Contratista acreditó los requisitos de Capacidad Económico Financiera,
Técnica y Operacional, Jurídica, Medioambiental y € materia de
Responsabilidad Social Empresarial, con arreglo a lo dispuesto en el Acuerdo

No. 3 de marzo 26 de 2014.

13. Que mediante comunicación Radicado No. 20173020131131 1d: 194651 del 7 de
julio de 2017 la ANH comunicó al Contratista la viabilidad de suscribir un Contrato
Adicional de conformidad con lo establecido en el Acuerdo 03 de marzo 26 de 2014.

14. Que conforme al trámite surtido y al documento de conformación de la UNIÓN
TEMPORAL CONTRATO ADICIONAL BLOQUE VMM-2, de fecha 16 de diciembi 1

J EN
Página 4 de 74 e
:

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH EJ
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 e CR

Líbertod y Oudon

de 2016, para efectos de la ejecución del presente Contrato Adicional, la
participación de cada una de las personas jurídicas que lo conforman es la siguiente:

CONOCOPHILLIPS COLOMBIA 80% (Operador)
CANACOL 20%

15. Que con fundamento en el Programa Exploratorio y en el Plan de
Inversiones propuestos, Y teniendo en cuenta los mínimos exigidos, conjuntamente,
CONOCOPHILLIPS COLOMBIA y CANACOL acordaron que, en ejecución del
presente Contrato Adicional, y en calidad de Contratista asumen la obligación de
desarrollar lo que se estipula en el Anexo YNC C, que forma parte integral del

Contrato Inicial.

16. La ANH declara que en virtud de la aplicación de lo dispuesto en el Capítulo
Décimo Cuarto del Acuerdo No. 2 de 2017 que entró en vigencia mediante publicación
en el Diario Oficial el 19 de mayo de 2017, éste no aplica al presente negocio jurídico
por ser una adición a UN contrato celebrado de conformidad con las disposiciones del
Acuerdo 08 de 2004 y sus modificatoriosS, Acuerdo 4 de 2012 y el Acuerdo 03 de
2014, salvo lo que las partes de mutuo acuerdo pacten en este Contrato Adicional.

Por lo expuesto, las Partes convienen incorporar al citado Contrato Inicial las
siguientes Cláusulas y definiciones, aplicables al desarrollo de Yacimientos No
Convencionales de Hidrocarburos, sin perjuicio de la vigencia y fuerza vinculante
que mantienen las estipulaciones de aquel, en todas aquellas materias predicables de
los dos (2) Tipos de Yacimientos y. por consiguiente, NO reguladas en este
Contrato Adicional:

CAPÍTULO 1
DEFINICIONES.

Cláusula Primera. Conceptos Adicionales: Se complementa el Capítulo sobre
Definiciones del Contrato Inicial, de manera que, para efectos de la interpretación
y ejecución de este Contrato Adicional y de sus Anexos, los términos y las
expresiones que se consignan con mayúscula inicial en su texto tienen el significado
que a cada uno se asigna en esta estipulación, sin perjuicio de las definiciones
aplicables al desarrollo de Yacimientos NO Convencionales contenidas en la

Resolución No. 18 0742 de 2012, del Ministerio de Minas y Energía; en el Decreto
3004 de 2013, expedido con fundamento en la facultad contenida en el incio
Ú

A

Página 5 de 74

%
E CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH ==
DS DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES A
bfncdy Odo VALLE MEDIO DEL MAGDALENA BLOQUE vMM-2

segundo del artículo 13 de la Ley 1530 del mismo año; en el Acuerdo 04 de 2012 y
en las reglas, procedimientos, términos y condiciones que fije el Ministerio de Minas
y Energía o en las disposiciones que los modifiquen, adicionen O sustituyan.

1. Acumulación:

Aquella que presenta grandes volúmenes de roca con límites definidos, cargada con
petróleo O gas, atrapados por una convergencia de distintos fenómenos geológicos O
físicos, tales como bajas permeabilidades, presión anormal y procesos especiales de
absorción. No depende del comportamiento de la columna de agua y requiere
esfuerzos adicionales O estimulación para extraer los Hidrocarburos del subsuelo. Se
presenta en forma continua y no puede ser representada ni valorada en términos de
tamaño ni de números individuales de Campos delineados por contactos de agua.

2, Contratista del Contrato Inicial:

Significa VETRA EXPLORACIÓN Y PRODUCCIÓN COLOMBIA S.A.S. Y CANACOL
ENERGY COLOMBIA S.A.

3. Campo:

Área del subsuelo con comunicación efectiva en la Acumulación de Hidrocarburos,
asociada al drenaje de influencia, generado por la estimulación de los Pozos. Se
delimita por la envolvente formada por la sumatoria del área de drenaje de los Pozos
Productores, más distantes del o de los Arreglo(s) de Pozos.

A. Descubrimiento:

Existe Yacimiento descubierto de Hidrocarburos cuando mediante perforación con
taladro o con equipo asimilable y las correspondientes pruebas de fluidos, se logra el
hallazgo de la roca en la cual se encuentran acumulados los Hidrocarburos y que se
comporta como unidad independiente en cuanto a mecanismos de producción,
propiedades petrofísicas y propiedades de fluidos.

5. Fecha Efectiva:

El día calendario siguiente al de suscripción del presente Contrato Adicional, a bh
partir del cual empiezan a contarse los plazos para ejecutar las actividades de Ñ

iS y producción. NN AN

Página 6 de 74
Ns] CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) ANH ==
s DE HIDROCARBUROS EN YACIMIENTOS ¡NO CONVENCIONALES E
ALLE MEDIO DEL MAGDALENA BLOQUE vMM-2

7 CACA DEMANA
libertad y Orden

6. Inversión Remanente:

Parte del Plan de Inversiones correspondiente a cualquiera de las Fases del Período
Exploratorio, que nO haya sido destinada efectivamente por el Contratista a la
ejecución del Programa de Exploración de la Fase de que se trate, en los casos y para
los efectos que se estipulan en el Numeral 6.4 de la Cláusula Sexta del presente
Adicional.

7. Período de Exploración:

Lapso de hasta nueve (9) años, dividido en un máximo de tres (3) Fases con duración
estimada de treinta y seis (36) meses cada una, contado a partir de la Fecha
Efectiva, así como cualquier prórroga del mismo otorgada por la ANH, durante el
cual el Contratista debe ejecutar el Programa Exploratorio y el Plan de Inversiones.
Para el presente Adicional, el Período de Exploración se estipula en la Cláusula 4.1.,
mientras el Programa Exploratorio y el Plan de Inversiones se establecen en el Anexo
YNCC.

8. Período de Producción:

Treinta (30) años, más eventuales extensiones, contados desde la fecha en que la
ANH reciba del Contratista la Declaración de Comercialidad del Campo respectivo,
de la(s) porción(es) del Área Asignada que entre(n) en Producción.

9. Pozos de Desarrollo:

Los que se perforen con el propósito de contribuir a la explotación de Yacimientos
No Convencionales, después de transcurrido el Período de Exploración, ejecutado
el Programa de Evaluación, Y declarada la comercialidad.

10. Pozos Exploratorios:

Los que se perforen durante el Período de Exploración para buscar o comprobar
posibles Hidrocarburos en Yacimientos No Convencionales, Con el objeto de
establecer la existencia Y caracterización de UN Campo Comercial, excepto los
Estratigráficos. En la misma Unidad Geológica de interés puede perforarse Un número
plural, a distancias cortas, para generar interferencia entre ellos. Se debe “corazonar”

DS de

Página 7 de 74

h
$
SN

/
ty CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) ANH ==
y a

Ñ 2 DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
CENA JUCARAL E DOCAMIOS

Libestod y Orden VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

por lo menos uno (1) de cada tres (3) que se perforen en el Área, y de no haberse
perforado previamente por lo menos un (1) pozo estratigráfico.

CAPÍTULO II.
OBJETO, ALCANCE Y TÉRMINO

Cláusula Segunda. Objeto: Establecer los términos y las condiciones inherentes al
ejercicio del derecho exclusivo del Contratista, para acometer y desarrollar
actividades exploratorias en el Área Asignada y para producir los Hidrocarburos de
propiedad del Estado provenientes de Yacimientos No Convencionales que se
descubran en ella, también en nombre propio y por su cuenta y riesgo, en desarrollo
del Programa Exploratorio y en ejecución del Plan de Inversiones que se consignan
en el Anexo YNC C, a cambio de retribuciones y contraprestaciones económicas
consistentes en el Pago de Regalías, Derechos Económicos y Aportes a título de
Formación, Fortalecimiento Institucional y Transferencia de Tecnología.

Corresponde al Contratista ejecutar las actividades y adelantar las operaciones
propias del desarrollo de Yacimientos No Convencionales, a su exclusivo costo y
riesgo, así como proporcionar los recursos de todo orden requeridos para la
Exploración, Evaluación, Desarrollo y Producción de los Hidrocarburos provenientes
de aquellos.

El Contratista tiene derecho a la parte de la producción que le corresponda sobre  ”
tales Hidrocarburos, en cada Área Asignada en Producción, con sujeción al presente
Contrato Adicional.

Cada proceso de Exploración, Evaluación, Desarrollo y Producción de Hidrocarburos
provenientes de Yacimientos Convencionales y No Convencionales debe
mantenerse independiente, y respecto de cada uno rigen obligaciones, plazos y
términos particulares. Esta obligación no impide que el Contratista pueda emplear
elementos de infraestructura comunes ni compartir procedimientos técnicos,
información y facilidades de superficie para el desarrollo de los dos (2) Tipos de
Yacimientos.

Cláusula Tercera. Alcance: El presente Contrato Adicional no comprende la,
posibilidad de explorar ni producir gas metano asociado a mantos de carbón, 1
%

Xx
y Y :
Página 8 de 74
MA
ES
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
- MNAC DEMDADCARUROS

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

ty Y CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) A NH ==
=.

Ubertod y Orden

hidrocarburos en arenas bituminosas. Si el Contratista encuentra uno U otros,
deberá informarlo inmediatamente a la ANH.

Para Yacimientos Descubiertos No Desarrollados, el Contratista se sujeta a lo
establecido en el Contrato Inicial.

Cláusula Cuarta. Término y Períodos: Por razón de este Adicional, dentro de la
vigencia del Contrato Inicial, que se extiende desde la fecha de su firma por los
representantes autorizados por las Partes, y hasta la liquidación definitiva de los
compromisos recíprocos establecidos en el citado Adicional, se incorpora el término
correspondiente a los Períodos de Exploración y eventual de Producción, para el
desarrollo de las actividades y operaciones de Exploración, Evaluación, Desarrollo y
Producción de los Hidrocarburos provenientes de Yacimientos No
Convencionales, como se detalla a continuación:

4.1. Período de Exploración: Con duración de nueve (9) años, contados a
partir de la Fecha Efectiva, más eventuales prórrogas otorgadas por la ANH,
durante el cual el Contratista debe ejecutar todas las actividades y operaciones
comprendidas en el Programa Exploratorio y el Plan de Inversiones, que se
consignan y detallan en el Anexo YNC C.

Se divide en tres (3) Fases cuya duración, actividades e inversiones se detallan en
el citado Anexo YNC C. La primera comienza el mismo día de la declaratoria de
la Fecha Efectiva, y laS siguientes el Día calendario inmediatamente posterior, al
de terminación de la Fase precedente.

4.1.1. Derecho de renuncia durante el Período de Exploración: Durante
el transcurso de cualquiera de las Fases que integran este Período, el
Contratista puede renunciar al presente Adicional o al Contrato Inicial si
éste se circunscribe al desarrollo de Yacimientos No Convencionales, siempre
que haya cumplido satisfactoriamente: — (1) el Programa Exploratorio
correspondiente a la Fase que se encuentre en curso, incluida la ejecución de las
inversiones respectivas, Y, (ii) las demás obligaciones y compromisos a su Cargo.
Para tal efecto, debe dar aviso escrito a la ANH, a más tardar treinta (30) días
calendario antes del vencimiento del término original de la Fase de que se trate. La
ANH comprobará el cumplimiento de las referidas condiciones y comunicará por
escrito su determinación en forma previa a la terminación de la Fase en cuestión.
De existir compromisos pendientes, CUyO cumplimiento dependa de actuaciones
de terceras autoridades, la aprobación de la ANH queda condicionada a yo

0
e Página 9 de 74

NS
| y
CONTRATO. ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH =
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES mm

VALLE MEDIO DEL MAGDALENA BLOQUE vVMM-2 eS

libestod y Orden

cumplimiento efectivo, que debe acreditarse para la liquidación del negocio
jurídico.

Toda la información obtenida por el Contratista en el Período de Exploración
debe ser entregada a la ANH dentro de los treinta (30) días corridos siguientes a
la terminación del Contrato Adicional o de la respectiva Fase, lo que ocurra
primero, según el caso.

4.1.2. Prórroga del Período de Exploración: Por solicitud del Contratista,
la ANH puede prorrogar la Fase en Curso del Período Exploratorio, hasta la
terminación de las actividades que la integran, con UN límite máximo de seis (6)
meses, siempre que se hayan cumplido las siguientes condiciones:

a) Que tales actividades se hubieran iniciado por lo menos un (1) mes antes de
la fecha de terminación de la Fase de que se trate,
b) Que el Contratista las haya ejecutado en forma ininterrumpida,
c) Que no obstante la diligencia Con la que haya procedido, estime
razonablemente que el tiempo restante es insuficiente para condluirlas.

Con la solicitud de prórroga debidamente fundada, el Contratista debe someter a
la ANH los soportes que acrediten la satisfacción de las condiciones, así como un
cronograma de actividades que permita asegurar la finalización de los trabajos en
un tiempo razonable, acorde con la extensión requerida.

La petición con SUS anexos debe radicarse con antelación no inferior a quince (15)
días calendario, respecto de la fecha de terminación de la Fase en Curso. Además,
dentro de los cinco (5) días calendario siguientes a la recepción del oficio en que
la ANH autorice la prórroga, debe extenderse por el mismo plazo el término de
vigencia de las garantías correspondientes, de acuerdo con los requisitos
estipulados en el Capítulo VII del presente Adicional.

Para la aplicación de lo dispuesto en esta Cláusula, Se entiende que las
Operaciones de Sísmica inician COn el registro continuo, Y que la perforación de
Pozos con taladro comienza cuando se ha avanzado un (1) pie en profundidad.

En el evento de que alguna de las actividades exploratorias afecte una
comunidad, UN resguardo o UN asentamiento de grupos étnicos, cuya existencia
haya sido certificada por la autoridad competente, la ANH otorgará un plazo Ñ
adicional para el cumplimiento de aquellas actividades que deban tener AN

YX y
y Página 10 de 74 Q

/
q CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=

48 DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES E creces
Libertod y Orden VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

dentro de la porción territorial ocupada por la comunidad, resguardo 0
asentamiento, en la medida en que el Contratista haya satisfecho las labores
correspondientes al desarrollo de la consulta previa.

En todos los casos, la prórroga del Período de Exploración ha de formalizarse
mediante Otrosí, suscrito por los representantes autorizados por las Partes.

Queda entendido que, si la ANH se abstiene de otorgar cualquier prórroga, esta
circunstancia no será considerada como desacuerdo entre las Partes, de manera
que no estará sometida al Arbitraje, previsto en la Cláusula 74 del Contrato
Inicial.

4.2. Período de Producción: Tendrá duración de treinta (30) años, contados
a partir de la fecha en que la ANH reciba del Contratista la Declaración de
Comercialidad, Con arreglo al Numeral 6.7 de la Cláusula Sexta del presente
Adicional.

Se predica separadamente respecto de cada Campo Comercial, de manera que
las referencias a su duración, extensión O terminación, deben entenderse
aplicables exclusivamente al Campo Comercial de que se trate.

Prórroga del Período de Producción: Previa solicitud del Contratista, la
ANH puede prorrogar el término del Período de Producción por lapsos sucesivos
de máximo diez (10) años y hasta el Límite Económico del Campo
correspondiente, siempre que, respecto de cada extensión temporal, se cumplan
las siguientes condiciones:

a) Que se formule por escrito, con antelación no superior a cuatro (4) años ni

inferior a uno (1), respecto de la fecha de vencimiento del Período de

Producción correspondiente al Campo Comercial del Area asignada en
Producción de que se trate.

b) Que se hayan obtenido Hidrocarburos en forma continua, durante los cinco
(5) años previos a la fecha de la respectiva solicitud de prórroga del Periodo
de Producción.

c) Que en los cuatro (4) años anteriores a la fecha de la respectiva petición, el )
Contratista demuestre haber perforado por lo menos un (1) Pozo de de
Desarrollo por cada Año Calendario, y

qu ES
Página 11 de 74 Q

/
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) ANH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES e

ALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 A CO AS

Ubertod y Oudon

d) Que durante la(s) prórroga(s), ponga a disposición de la ANH, en el Punto

de Entrega, después de Regalías y otras participaciones, Como mínimo, un

cinco por ciento (5%) adicional de la Producción de Hidrocarburos,
provenientes de Yacimientos No Convencionales, incluidos los Líquidos
Extrapesados, en los términos de la Cláusula Décimo Segunda del presente
Contrato Adicional.

Queda entendido que, si la ANH se abstiene de otorgar cualquier prórroga, esta
circunstancia no será considerada como desacuerdo entre las Partes, de manera
que no estará sometida al Arbitraje previsto en la Cláusula 74 del Contrato

Inicial.

En todos los casos, la prórroga del Período de Producción ha de formalizarse
mediante Otrosí suscrito por los representantes autorizados por las Partes.

Cláusula Quinta.- Superposición de Actividades y Acuerdos Operacionales:
Con el fin de evitar que las actividades y operaciones de Exploración, Evaluación,
Desarrollo y/o Producción que el Contratista deba ejecutar en el Área Asignada,
interfieran con el cumplimiento de Programas de Trabajo y de Inversiones a Cargo de
aquel, de otros contratistas o de terceros, en ejecución de negocios jurídicos
celebrados con entidades estatales O de títulos obtenidos de la autoridad competente,
correspondientes a concesiones para la exploración y explotación de minerales o de
otro Tipo de Yacimiento en el Area Asignada, las personas involucradas deben hacer
sus mejores esfuerzos Y emplear su diligencia Y Capacidad Técnica y Operacional,
para suscribir Acuerdos Operacionales en los términos del Artículo 18 de la Resolución
18 0742 de 2012, del Ministerio de Minas y Energía y, derogada éste Artículo,
conforme a las normas sobre procedimientos, términos y condiciones, previstos en las
disposiciones que expida ese Ministerio en cumplimiento del Decreto 3004 de 2013, en
sus desarrollos, o en las normas que los modifiquen, adicionen O sustituyan.

Durante el término de la negociación y de la resolución de eventuales desacuerdos,

se suspenderá el plazo para cumplir las obligaciones de Exploración, Evaluación,

Desarrollo y/o Producción que resulten afectadas. El período de suspensión será

restituido y sumado al lapso que falte para satisfacer esas obligaciones afectadas, y

siempre que el Contratista demuestre a la ANH, haber actuado con diligencia en el h

curso de las negociaciones y de la resolución de las diferencias. US
S

WE

4

Página 12 de 74 y
a)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

ENCAMINA EAN

> CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH ==
>

Úbetod y Orden

En todo caso, cuando hayan de desarrollarse Actividades de Exploración y Producción
de Hidrocarburos provenientes de Yacimientos Convencionales y No Convencionales
en una misma Área, sea en ejecución de un solo Contrato ESP con Operadores distintos
para cada Tipo de Yacimiento, O de dos (2) Contratos, así como en aquellos eventos
en que todo o parte del Área signada corresponda a superficies sobre las cuales existan
títulos mineros, de manera que se presente superposición parcial o total de actividades
en materia de Hidrocarburos y/o de Minería, se aplicarán las reglas y el procedimiento
previstos en el Artículo 18 de la Resolución 18 0742 de 2012, del Ministerio de Minas y
Energía, y derogada esta, las reglas y el procedimiento establecidos en las disposiciones
que expida ese mismo Ministerio, en cumplimiento del Decreto 3004 de 2013, o en las
normas que los modifiquen, adicionen o sustituyan.

CAPÍTULO III
ACTIVIDADES DE EXPLORACIÓN.

Cláusula Sexta.- Programa Exploratorio: Durante el Período de Exploración, el
Contratista debe desarrollar el Programa correspondiente a cada una de las Fases
en que se divide aquel, así como ejecutar el Plan de Inversiones respectivo. Uno y
otro se consignan en el Anexo YNCC.

6.1. Planes de Exploración: Para cada una de las Fases que integran el Período
Exploratorio, el Contratista se obliga a someter a la ANH un Plan de Exploración
con el detalle de actividades y tiempos, así como con la descripción acerca de'
cómo se propone cumplir las Obligaciones a su cargo, incluidos los términos y
condiciones de desarrollo de eventual Programa en Beneficio de las Comunidades
del Área de Influencia de los Trabajos Exploratorios correspondientes a
Yacimientos No Convencionales, de ser procedente, dentro de los treinta
(30) días corridos siguientes a la Fecha Efectiva, si se trata de la primera Fase, y
con antelación de quince (15) días calendario, respecto de la fecha de inicio de
las demás.

6.2. Modificaciones: En el caso de que se requiera introducir modificaciones O
ajustes al Programa Exploratorio correspondiente a Yacimientos No
Convencionales, se aplicarán las siguientes reglas:

6.2.1. En el transcurso de la primera mitad del término de duración de cualquier
Fase, con autorización expresa de la ANH, el Contratista podrá sustituir la
adquisición, procesamiento e interpretación de líneas sísmicas, por: (1) lá!

Qé AS

Página 13 de 74 Xy
==
coa

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) AN
DE HIDROCARBUROS EN YACIMIENTOS No CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE yMM-2

ES

brad y Orden

perforación de uno o más Pozos Exploratorios, O (ii) por otro tipo de programa
sísmico, siempre que la requerida sea equivalente O superior a la de la actividad
respectiva del Programa Exploratorio original. En estos casos, debe informar
previamente y mediante escrito a la ANH la sustitución proyectada, con su
fundamento correspondiente técnico y con Un soporte de la respectiva valoración
financiera. La Entidad dispone de treinta (30) días hábiles para resolver la
solicitud, vencidos los cuales, sin haber recibido pronunciamiento, aquella se
entiende negada.

Si perforado un Pozo Exploratorio en desarrollo de cualquier Fase, resulta Seco,
el Contratista puede valorar si la prospectividad del Area Asignada justifica O
no la perforación de otro u otros previstos en el Programa. En caso negativo,
puede solicitar por escrito autorización de la ANH para sustituir hasta Un (1) Pozo
Exploratorio, Por la adquisición, procesamiento e interpretación de un (1)
programa sísmico, siempre que la inversión requerida sea igual O superior a la de
aquel. La propuesta de sustitución debe presentarse previamente y por escrito,
con la correspondiente sustentación técnica y la respectiva valoración financiera.
La ANH dispone de treinta (30) días hábiles para resolver la solicitud, vencidos
los cuales, sin haber recibido pronunciamiento, aquella se entiende negada.

De igual manera, con autorización de la ANH, los POZOS Estratigráficos pueden
sustituirse por POZOS Exploratorios.

6.3. Exploración Adicional: El Contratista puede desarrollar actividades
de exploración adicionales a las contenidas en el Programa correspondiente a la
Fase en ejecución, sin que por ello se modifique el plazo pactado de la misma ni
de las subsiguientes. Para el efecto, debe informar previamente y por escrito a la

ANH acerca de las que se propone acometer, con la correspondiente justificación
técnica.

6.4. Inversión Remanente: Si el Contratista no requiere ejecutar todas las
inversiones correspondientes al desarrollo del Programa Exploratorio de
cualquiera: de las Fases, por haber descubierto Hidrocarburos provenientes de
Yacimientos No Convencionales, o porque el valor de las inversiones
inherentes al cumplimiento del Programa Exploratorio de cualquiera de aquellas
resultó inferior al pactado, previa autorización de la ANH, la diferencia puede
emplearse en el desarrollo de actividades adicionales de exploración O de
evaluación en ejecución del mismo Contrato Adicional, 0 €N trabajos
pane adicionales en areas correspondientes a otro U Otros contratos de
yd

0 Página 14 de 74 K
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES ma
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

EIA NACIBALDEMORICARRLAOS

Exploración y Producción ESP O de Evaluación Técnica TEA entre las dos (2)
Partes, o, finalmente, en Áreas Libres de interés para la ANH, caso en el cual la
información recabada o el resultado de las actividades exploratoria, pasará a ser
de propiedad exclusiva de la ANH. En caso contrario, es decir, si no se opta
efectivamente por alguna de las posibilidades señaladas, el Contratista debe
entregar a la ANH el valor de las inversiones que no hubiera realizado

efectivamente.

Con el fin de verificar la ejecución del presupuesto de inversión, dentro de los
treinta (30) días calendario siguientes a la fecha de terminación de la Fase
correspondiente, el Contratista debe someter a la ANH un Certificado suscrito
por el Revisor Fiscal, Auditor Externo 0 quien haga sus veces, de requerirlo la
persona jurídica, O, en caso contrario, por el Auditor Interno (Controller, bajo la
gravedad del juramento, en el que conste el valor de las inversiones ejecutadas
en el curso de la misma, así como poner a disposición de la Entidad los
comprobantes que le sirvan de soporte, de serle requeridos.

6.5. Aviso de Descubrimiento: El Contratista debe informar por escrito
a la ANH, dentro de los cuatro (4) Meses siguientes, siempre que se concluya
que se ha producido un Descubrimiento conforme a las Buenas Prácticas de la
Industria del Petróleo, como resultado de la perforación, estimulación, análisis
geológico y completamiento de uno (1) O más Pozos Exploratorios, practicadas
pruebas de producción y realizadas estimaciones sobre la extensión del recurso
en la dimensión horizontal.

El Aviso debe acompañarse de UN informe técnico con los resultados de las
pruebas, la descripción de los aspectos geológicos y los análisis practicados a
fluidos y rocas, acompañado de los cálculos y de la información adicional de
soporte presentada a la autoridad competente para efectos de su clasificación,
en la forma y con los requisitos establecidos por el Ministerio de Minas y Energía,
o por la autoridad a quien se asigne esa facultad.

6.6. Prórroga del Programa de Evaluación:

Además de las reglas pactadas en el Contrato Inicial en materia Evaluación, en
eventos de Descubrimientos de Hidrocarburos en Yacimientos No
Convencionales y de Líquidos Extrapesados, el Contratista puede solicitar a
la ANH prorrogar el Programa de Evaluación hasta por dos (2) años adicionales,

Xx
y
SE Página 15 de 74 N

V
|
e CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ERP) ANH; Se
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES LL

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 A

libesiod y Orden

con el fin de llevar a cabo estudios de factibilidad para la construcción de
infraestructura; sobre métodos de producción; para el desarrollo de mercados,
y/o para acometer actividades adicionales de completamiento y estimulación. La
petición debe incluir la información acerca de estos estudios y actividades que se
estima necesario realizar. Al vencimiento de la prórroga, deben entregarse a la
Entidad tales estudios, y el resultado de las actividades.

6.7. Declaración de Comercialidad: Además de las reglas pactadas en el
Contrato Inicial, relacionadas con la Declaración de Comercialidad, cuando ésta
verse sobre Hidrocarburos provenientes de Yacimientos no Convencionales,
el Contratista debe precisar adicionalmente:

a) Delimitación de la Acumulación (volumen, extensión y características
petrofísicas y geomecánicas).

b) Datos de la Calidad y tipo de Hidrocarburo.

Cc) Diseño de la estimulación del reservorio, incluidos fracturamiento, tipo y
completamiento, que permitan establecer valores reales del Hidrocarburo

técnicamente recuperable y su proyección de producción.
d) Datos que soporten el análisis económico, viabilidad y riesgos.

6.8. Disponibilidad de la Producción: Para efectos de los Hidrocarburos
provenientes de Yacimientos No Convencionales, las estipulaciones sobre
Regalías se consignan en Capítulo V, y los Derechos Económicos de la ANH en
el Capítulo VI.

CAPÍTULO IV
CONDUCCIÓN DE LAS OPERACIONES

Cláusula Séptima.- Pluralidad de Operadores: Por razón del presente
Adicional, y en el caso que la ANH decidiese asignar nuevos derechos para la
Exploración y Producción de Hidrocarburos Convencionales, puede haber dos (2)
Operadores, uno para Yacimientos Convencionales y el otro para No Convencionales.
Este último debe reunir los requisitos y asumir los compromisos fijados para el efecto
en el Acuerdo No. 4 de 2012, y en los Términos Particulares que desarrollan el
Acuerdo No. 3 de 26 de marzo de 2014.

Cláusula Octava.” Exclusión del Operador Designado: Con arreglo a los
Términos Particulares que desarrollan el Acuerdo No. 3 de 26 de marzo de 2014,
como quiera que el Operador debe tener mínimo una participación equivalente al

X A

Página 16 de 74
ay CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) A N H ==
E z DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES L-—

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 ACA UCA CC

Libertod y Orden

treinta por ciento (30%) en la asociación contratista, tratándose de la exploración y
producción de Yacimientos No Convencionales de Hidrocarburos, no procede
aplicar la figura del Operador Designado.

CAPÍTULO V
REGALÍAS.

Cláusula Novena.- Regla Especial: Sin perjuicio de la aplicación de las
estipulaciones contractuales sobre esta materia consagradas en el Contrato Inicial,
para los Hidrocarburos provenientes de Yacimientos No Convencionales rige el
Parágrafo Primero del Artículo 14 de la Ley 1530 de 2012 o la disposición que
modifique, complemente o sustituya el Parágrafo mencionado, a cuyo tenor, estas
corresponden al sesenta por ciento (60%) del porcentaje de participación de las
establecidas para la explotación del denominado “Crudo Convencional”.

_ CAPÍTULO VI
DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH.

Cláusula Décima.- Especiales para Yacimientos No Convencionales. Además
de las Regalías a favor del Estado, determinadas conforme a la Constitución Política,
la Ley y la Cláusula precedente, así como de aquellos Derechos Económicos a favor
de la ANH, que corresponda reconocer y pagar al Contratista por el Uso del
Subsuelo en Áreas en Exploración, en Evaluación y/o en Producción, como se
determina más adelante, y de los Aportes para Formación, Fortalecimiento
Institucional y Transferencia de Tecnología, por concepto de la producción de
Hidrocarburos provenientes de Yacimientos No Convencionales, aquel debe reconocer
y pagar a la ANH, los Derechos Económicos Especiales que se establecen en este
Capítulo.

El Derecho Económico por concepto del Uso del Subsuelo en Áreas asignadas en
Exploración y de Evaluación sin que exista Producción, tanto respecto de
Yacimientos Convencionales como de No Convencionales, debe liquidarse, de

acuerdo con la Tabla A del Anexo D y sus actualizaciones contenida en el mismo

anexo del Contrato Inicial, y cancelarse anualmente o proporcionalmente al año
calendario, por el Contratista, sobre la superficie remanente materia del Contrato ||

Inicial y Adicional. Este pago se hará dentro del mes siguiente al inicio xl $

(

MOR Xx
Página 17 de 74
9 Y
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ERP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES m—

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 ns

Lbectod y Oden

respectivo año calendario. Si se trata de Contratistas distintos, Se distribuirá entre
ellos en las proporciones que los mismos acuerden, y, a falta de consenso, en partes
iguales.

Los Derechos Económicos por concepto del USO del Subsuelo deben liquidarse y
pagarse anualmente por el Contratista sobre tal superficie, Y sobre la
correspondiente Producción por el valor actualizado establecido en el Anexo D del
Contrato Inicial para cada tipo de Hidrocarburo. Este pago se hará por año
calendario vencido, dentro del primer mes del año calendario siguiente.

Si se trata de Contratistas distintos, cada UNO eS responsable de liquidar y cancelar
el correspondiente al Área en Exploración, y/o de Evaluación con producción, y/o
de Producción, bajo su respectiva responsabilidad.

Derechos Económicos en Pruebas: de Producción: Los Hidrocarburos
obtenidos como resultado de Pruebas de Producción realizadas por el Contratista
en Yacimientos No Convencionales, también causan Derechos Económicos.

Cláusula Décimo Primera. Participación en la Producción. Una Participación
en la Producción de propiedad del Contratista, en dinero O en especie,
equivalente al tres por ciento (3%) de la Producción total neta, una vez descontadas
las Regalías.

Sobre esta Participación no se causan Derechos Económicos por el Uso del
Subsuelo en la(s) porción(es) del Área Asignada en Evaluación en las que haya
producción; en la(s) porción(es) del Área Asignada que entre(n) en Producción, Ni
por concepto de Precios Altos. Por consiguiente, para determinar los referidos
derechos, de la producción total deben descontarse las Regalías y el porcentaje de
Participación en la Producción de que trata la presente Cláusula.

El recaudo de esta Participación tendrá lugar en especie o en dinero, a elección de
ANH, en la misma forma prevista para las Regalías. De optar la Entidad por su pago'
en especie, el Contratista debe poner a disposición de la ANH las cantidades que
correspondan al referido porcentaje, en el Punto de Entrega.

La ANH se reserva el derecho de almacenar el volumen de Hidrocarburos que le )
corresponda como Participación en la Producción, de la misma manera AS

Pp AN

Página 18 de 74 Ñ
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

NINOS DEMDADCARAUS

lena y Orden

en el Contrato Inicial para el volumen de Hidrocarburos, correspondiente a
Regalías.

Este Derecho Económico se causa por mes calendario sobre la producción obtenida
en el mismo, y el Contratista deberá liquidar y pagar esta obligación dentro del mes
siguiente a su causación, tanto en Áreas en Exploración y/o de Evaluación con
producción como en Áreas de Producción, aplicando la siguiente fórmula:

DPPvoL = (PT - R) XP
Donde:

» DPPvo. es el Derecho Económico por concepto de Participación en la Producción
00%), para el Período mensual de Liquidación de que se trate, expresado en
Barriles de Petróleo O en miles de Pies Cúbicos de Gas Natural.

» PTesla Producción Total de Hidrocarburos del Campo, expresada en Barriles de
Hidrocarburos Líquidos o miles de Pies Cúbicos de Gas Natural, correspondiente al
Período mensual de Liquidación de que se trate, una Vez descontados 10S

volúmenes de Hidrocarburos utilizados en beneficio de las operaciones de
extracción y los que inevitablemente se desperdicien en ellas, así como los del Gas
que se reinyecten en el mismo Campo en Producción.

» Res el volumen de Regalías inherente al Período Mensual de Liquidación de que
se trate, expresado en Barriles de Hidrocarburos Líquidos o en miles de Pies
Cúbicos de Gas Natural, según el caso.

= XP corresponde al Porcentaje de Participación en la Producción pactado en el
Contrato Inicial, que se refleja en la cláusula Décimo Primera de este Contrato
Adicional (x%”).

Oportunidad de pago en especie:

Si la ANH opta por el pago de este Derecho Económico en especie, el Contratista
debe entregarle la cantidad de Hidrocarburos correspondiente, para cuyo efecto las
Partes deben “acordar por escrito el procedimiento aplicable, la programación de las
entregas, y los demás aspectos relevantes para la medición y puesta a disposición de,
los Hidrocarburos en forma completa, técnica, oportuna y segura. Y AN

Página 19 de 74 N
qe CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8¿P) A NH ==
d DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES ANA LA

Libertad y Orden VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

La ANH o la empresa que ésta determine debe recaudar los volúmenes en el Punto
de Entrega y reconocer al Contratista el valor del traslado del Hidrocarburo entre el
Punto de Medición Oficial o de Fiscalización y el de Entrega, cuando sean distintos.

La ANH dispone de un (1) Mes para retirar el volumen. Vencido este término, sin que
lo haya hecho, y siempre que exista capacidad disponible de almacenamiento en las
facilidades del Contratista, es obligación suya almacenar los Hidrocarburos hasta
por término máximo de tres (3) Meses consecutivos.

En este último evento, por concepto del almacenamiento, la Entidad debe reconocer
al Contratista una tarifa razonable, acordada previamente en cada caso, por escrito
entre las Partes.

Si no hay capacidad de almacenamiento, el Contratista puede continuar la
Producción de Hidrocarburos y disponer del volumen correspondiente al Derecho de
Participación en la Producción, con el compromiso de entregar posteriormente a
la ANH los volúmenes que ésta no hubiera retirado, en la forma y oportunidad
previamente convenidas para el pago efectivo del Derecho.

Vencido el citado plazo de tres (3) Meses, sin que la ANH haya retirado los
Hidrocarburos, el Contratista queda en libertad de comercializarlos y en el deber de
entregar el producido a la Entidad, con arreglo a las normas sobre pago de este
Derecho Económico en dinero.

En igual forma, ocupado un ochenta por ciento (80%) de la capacidad de
almacenamiento, el Contratista queda facultado para disponer del volumen
correspondiente al Derecho de Participación en la Producción, y la ANH puede
retirarlo posteriormente, a una tasa de entrega compatible con la capacidad de
Producción.

También puede la ANH autorizar al Contratista la entrega de los volúmenes
correspondientes a las liquidaciones mensuales del referido Derecho zi

ns Y

Página 20 de 74 No
5 CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8iP) ANH ==
y DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES mm

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 AS

Libestad y Orden

Participación en la Producción (X%), en Meses posteriores a aquel al que
corresponda la producción, previamente convenidos.

En el evento de que la ANH opte por recaudar este Derecho Económico en dinero,
debe aplicarse la siguiente fórmula:

DPPoi = (DPPyoL +/- VC) * (PV - CD)
Donde:

» DPPpi es el monto en dinero por concepto del Derecho Económico de Participación
en la Producción (X%), expresado en Dólares de los Estados Unidos de América,
correspondiente al Período mensual de Liquidación de que se trate.

» DPPyo es el Derecho Económico por concepto de Participación en la Producción
(%), para el Período mensual de Liquidación de que se trate, expresado en
Barriles de Petróleo o en miles de Pies Cúbicos de Gas Natural.

= VC es el Volumen de Compensación, a favor o en contra, en el Período mensual
de Liquidación de que se trate, resultado de la calidad del crudo producido en cada
Campo en producción, y entregado al sistema de oleoducto, cuando se emplee
este medio de transporte, de acuerdo con el Manual de Procedimiento de
Compensación Volumétrica de cada transportador por oleoducto, y con los
Informes Mensuales de Balance Volumétrico del respectivo transportador.

= PV corresponde al Precio de Venta aplicable al volumen de Producción a favor de
la ANH, por concepto de Participación en la Producción (X%), durante el Período
mensual de Liquidación de que se trate, expresado en Dólares de los Estados
Unidos de América por Barril (USD/bbl) para Hidrocarburos Líquidos o por millón
de BTU (British Thermal Unit por su sigla en inglés) (USD/MBTU) para Gas Natural.

Este valor corresponde al promedio de los distintos precios de venta, ponderados
por el volumen de Hidrocarburos comercializado a cada precio, durante el período
mensual de que se trate.

En el caso de que el Contratista venda los Hidrocarburos a sociedades matrices
o subordinadas, sea en el Campo en producción, en puerto de exportación o en
cualquier otro sitio, y el Precio de Venta, PV, sea inferior al Precio de Mercado del
correspondiente Hidrocarburo, en ese punto de venta, el componente PV YN

S /
US Página 21 de 74
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) ANH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES Meo--
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

E JCONAL DE MDROCAABUROS

Ubertod y iden

fórmula de cálculo corresponderá al mismo Precio de Mercado, obtenido de la
siguiente manera:

(1D) Si se trata de Hidrocarburos Líquidos, el Precio de Mercado será aquel
determinado en el Puerto de Exportación, según la calidad API de la mezcla de
exportación asimilable, como Castilla Blend, Vasconia Blend, Vasconia Norte
Blend, South Blend, u otras. Si la venta inicial o la primera venta se lleva a
cabo en el Campo en producción, el Precio de Mercado corresponderá a aquel
en Puerto de Exportación, con base en la calidad API de la mezcla de
exportación asimilable, como Castilla Blend, Vasconia Blend, Vasconia Norte
Blend, South Blend, u otras, una vez deducidos los Costos de Transporte,
Manejo, Trasiego y/o Comercialización aplicables para obtener el precio en el
Campo en producción, según las condiciones pactadas entre el productor y el
comprador del Hidrocarburo para determinar el precio de la venta en el Campo
en producción, independientemente del destino del Hidrocarburo objeto de
venta.

(ii) Si se trata de la venta de Gas Natural para atender demanda nacional, el Precio
de Mercado corresponde al precio promedio ponderado nacional del Precio
Base de Liquidación del Gas Natural, determinado para efectos del pago en
dinero de las Regalías de Gas Natural. Si las ventas son para exportación, el
Precio de Mercado se obtendrá a partir de una referencia previamente
acordada entre la ANH y el Contratista, con base en uno o varios precios
marcadores de Gas, en función del mercado geográfico del destino final del
Gas vendido por el Productor.

= CD corresponde a la suma de los Costos de Transporte, Manejo, Trasiego y/o
Comercialización realmente incurridos por el Contratista, aplicables para obtener
el precio en el Campo en producción del volumen de Hidrocarburo a favor de la
ANH, por concepto del Derecho Económico de Participación en la Producción
(0%), entre el Punto de Fiscalización o de Medición Oficial y el sitio determinado
por el Contrato Adicional para la venta inicial del Hidrocarburo, durante el
Período de Liquidación de que se trate, expresado en Dólares de Estados Unidos
de América por Barril (USD/bbl) para Hidrocarburos Líquidos o por millón de BTU
(British Thermal Unit por su sigla en inglés) (USD/MBTU) para Gas Natural.

Este valor resulta del promedio de los Costos Deducibles ponderados por el MN
correspondiente volumen de Hidrocarburo, durante el período mensual de que A $

al X y

y Página 22 de 74
y
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE vVMM-2

E ECANACONA CENAS
Libertod y Orden

En el evento en que el resultado del Componente (PV — CD) sea igual o inferior a
cero, para efectos de la liquidación debe tomarse el último valor positivo de dicho
Componente, de las liquidaciones provisionales anteriores por concepto del
Derecho Económico de Participación en la Producción (XYo).

Se calcula en forma Provisional por Mes de Producción, con base en la mejor
información disponible, y debe ajustarse para obtener su valor Definitivo, una vez se
conozcan el Precio de Venta, los Costos Deducibles y el Volumen de Compensación
por Calidad, en firme, sin exceder de los tres (3) Meses inmediatamente siguientes al
período mensual de Producción objeto de cálculo,

Tanto la Liquidación Provisional como la información que le sirva de soporte, deben
ser sometidas a la ANH dentro de los diez (10) Días calendario siguientes al
vencimiento del período mensual de Producción correspondiente. La Definitiva,
también con la información de soporte, dentro de los tres (3) Meses inmediatamente
siguientes al período mensual de Producción al cual se refiera.

Oportunidad de pago en dinero:

El Valor de la Liquidación Provisional debe cancelarse dentro de los treinta (30) Días
Comunes o calendario siguientes al vencimiento del Período Mensual de Producción
de que se trate, y, eventuales. diferencias en contra del Contratista, con la
Liquidación Definitiva, en la misma fecha de su sometimiento a la ANH, debidamente
soportada.

De presentarse saldo a favor de la Entidad, la diferencia debe ser cubierta dentro de
los diez (10) Días Calendario siguientes a la fecha de la Liquidación Definitiva o a la
de recepción del correspondiente requerimiento.

Debe tener lugar en pesos colombianos, mediante la aplicación de la Tasa
Representativa del Mercado, TRM, certificada por el Banco de la República, vigente
el Día Hábil inmediatamente anterior a la fecha en que tenga lugar su cubrimientod)
efectivo. y

He
US > y

Página 23 de 74 Ny
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 eos

ty CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) A N H ==

Libertod y Orden

Si la ANH opta por modificar la forma de pago pactada, es decir, de dinero a especie,
o viceversa, debe comunicar su determinación al Contratista con por lo menos tres
(3) Meses de anticipación.

Cláusula Décimo Segunda.- Participación en la Producción durante
eventuales Prórrogas del Período correspondiente: En todos los casos de
extensión del Período de Producción de Yacimientos No Convencionales, el
Contratista debe reconocer y pagar a la ANH, a título de Participación en la
Producción, como mínimo, un cinco por ciento (5%) adicional de aquella de su
propiedad, una vez descontadas las Regalías, obtenida a partir de la fecha de
vencimiento del término inicial del Período de Producción.

La cantidad de Hidrocarburos por entregar o el monto correspondiente al valor de
la misma por pagar, se determinarán en el Punto de Fiscalización.

Sobre esta Participación tampoco se causan Derechos Económicos por el Uso del
Subsuelo en Áreas asignadas de Evaluación en las que haya producción; en Áreas
asignadas de Producción, ni por concepto de Precios Altos. Por consiguiente, para
determinar los referidos derechos, de la producción total deben descontarse las
Regalías y el porcentaje de Participación en la Producción de que trata esta Cláusula.

A esta Participación Adicional se aplican las reglas fijadas en la Cláusula precedente
en materia de Responsabilidad, Causación, Liquidación y Oportunidad de Pago.

Cláusula Décimo Tercera. Precios Altos: Un Derecho por concepto de Precios
Altos, sobre la producción de propiedad del Contratista, proveniente de los
Yacimientos No Convencionales de toda el Área Asignada, es decir, de todos
los pozos y campos correspondientes a tales Yacimientos, en especie o en dinero,
a elección de la ANH, en los siguientes casos:

Si se trata de Hidrocarburos Líquidos, con excepción de los Extrapesados, a partir del
momento en que la producción acumulada de toda el Área Asignada, proveniente
de Yacimientos No Convencionales, incluidos los volúmenes correspondientes a
Regalías y aquellos destinados a pruebas, superen los cinco (5) millones de
Barriles, y el precio del crudo marcador * West Texas Intermediate” (WTI) exceda ad

Precio Base Po de la Tabla A; y ¿e $
es

ea
Página 24 de 74 NW)
Y
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) NH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 a

Libertad y Orden

En el caso del Gas Natural, transcurridos cinco (5) Años contados a partir de la
fecha de inicio de la producción de Yacimientos No Convencionales en el Area
Asignada, siempre que el precio promedio de venta supere el Precio Base Po,
según la misma Tabla A.

Este Derecho Económico se liquidará por Mes calendario vencido, Y €l Contratista
deberá pagar esta obligación dentro del mes siguiente a SU causación. Para la
liquidación de este Derecho Económico, el Contratista pagará oportunamente esta
obligación, ya sea en especie o en dinero, a elección de la ANH, en la misma forma
prevista para las Regalías. De optar la Entidad por su pago en especie, el Contratista
debe poner a disposición de la ANH las cantidades que correspondan al referido
volumen, en el Punto de Entrega, una Vez descontados los volúmenes de Regalías y
los volúmenes por concepto de Participación en la Producción, como lo establece la
siguiente fórmula:

DPAyo. = [(PT - R)- DPPvoL] * [(P — Po) / p]*S
Donde:

» DPAvoL corresponde a los Derechos Económicos por concepto de Precios Altos,

calculados para cada Campo en producción del Area Asignada, para el Período

mensual de Liquidación de que se trate, expresado en Barriles (bbl) para
Hidrocarburos Líquidos o en miles de Piés Cúbicos (KPC) para Gas Natural

» PT(crudo): es la Producción Total de Hidrocarburos Líquidos del Campo, expresada
en Barriles de Hidrocarburos Líquidos de que Se trate, una vez descontados los
volúmenes de Hidrocarburos utilizados en beneficio de las operaciones de

extracción y los que inevitablemente se desperdicien en ellas

PT(gas): es la Producción Total de gas del Campo, expresada en miles de Pies
Cúbicos de Gas Natural, correspondiente al Período mensual de Liquidación de que
se trate, una Vez descontados los volúmenes de Hidrocarburos utilizados en
beneficio de las operaciones de extracción Y los que inevitablemente Se y
desperdicien en ellas, así como los del Gas que se reinyecten en el mismo Campo
en producción y

y 3

| Página 25 de “dp
Ez

y

q CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) ANH ==

DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

libetod y Onde VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

» Res el volumen de Regalías inherente al Período Mensual de Liquidación de
se trate, expresado en Barriles de Hidrocarburos Líquidos o en miles de
Cúbicos de Gas Natural, según el caso

OS

que
Pies

= DPPvo.: es el Derecho Económico por concepto de Participación en la Producción
09), para el Período mensual de Liquidación de que se trate, expresado en

Barriles de Petróleo o en miles de Pies Cúbicos de Gas Natural.

» P: Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo
crudo marcador “West Texas Intermediate” (WTI) en Dólares de los Estados
Unidos de América por Barril (USD $/BI) y para Gas Natural es el precio promedio
para el gas natural marcador "U.S. Gulf Coast Henry Hub" en Dólares de los

Estados Unidos de América por millón de Unidad Térmica Británica BTU

(US

$/MMBTU). Estos promedios son para el Mes calendario correspondiente, cuyas
especificaciones y cotizaciones se publican en medios de reconocido prestigio

internacional.

=» Po: Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD $/Bbl) y
para Gas Natural es el precio promedio por Gas Natural en Dólares de los Estados

Unidos de América por millón de Unidad Térmica Británica (US $/MMBTU), indicado

en la tabla A, que se ajustará anualmente.

TABLA A.- Precios base de referencia

Hidrocarburos Líquidos producidos rS Vesacó di

Hidrocarburos Líquidos asociados a Yacimientos No

Convencionales segun Artículo 1 del Decreto 3004 de 87.3

2013 Ñ

Gas Natural exportado: Po

Distancia en línea recta entre Punto de Entrega

y punto de recibo en país de destino Ñ (USD$/MMBTU)

Menor o igual a 500 km $8.13

Mayor a 500 y menor O igual a 1000km $9.48
[Mayor a 1000 km o planta de LNG L $10.82

= Sesel porcentaje que corresponde a la ANH, según la Tabla B:

eN

Página 26 de 74 WA
S
EN CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) A ==
h DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES E

í ACENCA MUA CEMDROCARRLAOS
Libertod y Orden VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

TABLA B.- Porcentajes de participación

Precio WTI (P) Porcentaje de participación (S)
Po <P < 2Po 30% -]
| 2Po < P < 3Po 35% _]
3Po <P < 4Po , 40% |
4Po < P < 5Po 45%
5Po<P 50%

Para la producción de Hidrocarburos Líquidos Pesados con una gravedad API menor
o igual a diez grados (109), el Contratista no pagará a La ANH Derecho por Precios
Altos.

Oportunidad de pago en Especie:

Si la ANH opta por el pago de este Derecho Económico en especie, el Contratista
debe entregarle la cantidad de Hidrocarburos correspondiente, para cuyo efecto las
Partes deben acordar por escrito el procedimiento aplicable, la programación de las
entregas, y los demás aspectos relevantes para la medición y puesta a disposición de
los Hidrocarburos en forma completa, técnica, oportuna y segura. La ANH o la
empresa que esta determine debe recaudar los volúmenes en el Punto de Entrega y
reconocer al Contratista el valor del traslado del Hidrocarburo entre el Punto de
Medición Oficial o de Fiscalización y el de Entrega, cuando sean distintos.

La ANH dispone de un (1) Mes para retirar el volumen de que se trate. Vencido este
término, sin que lo haya hecho, y siempre que exista capacidad disponible de
almacenamiento en las facilidades del Contratista, es obligación suya acopiar los
Hidrocarburos hasta por término máximo de tres (3) Meses consecutivos.

En este último evento, por concepto del almacenamiento, la ANH debe reconocer al
Contratista una tarifa razonable, acordada previamente en Cada caso, por escrito
entre las Partes.

Si no hay capacidad de almacenamiento, el Contratista puede continuar la

Producción de Hidrocarburos y disponer del volumen correspondiente al Derecho

Económico por concepto de Precios Altos, con el compromiso de ne
/

y?

|

Página 27 de 74
|

q CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ERP) AN H ==
4 DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES m=

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 PE CL DR

lberod y Orden

posteriormente a la ANH los volúmenes que esta no hubiera retirado, en la forma y
oportunidad previamente convenidas para el pago efectivo del Derecho.

Vencido el citado plazo de tres (3) Meses, sin que la ANH haya retirado los
Hidrocarburos, el Contratista queda en libertad de comercializarlos y en el deber de
entregar el producido a la Entidad, con arreglo a las normas sobre pago de este
Derecho Económico en dinero.

En igual forma, ocupado un ochenta por ciento (80%) de la capacidad de
almacenamiento, el Contratista queda facultado para disponer del volumen
correspondiente al Derecho Económico por concepto de Precios Altos, y la ANH
puede retirarlo posteriormente, a una tasa de entrega compatible con la capacidad
de Producción.

También puede la ANH autorizar al Contratista la entrega de los volúmenes de las
liquidaciones mensuales, en Meses posteriores a aquel al que corresponda la
producción, previamente convenidos.

En el evento de que la ANH opte por recaudar este Derecho Económico en dinero,
debe aplicarse la siguiente fórmula:

DPApiw = (DPAvoL +/- VC) * (PV - CD)
Donde:

= DPApm es el monto en dinero por concepto del Derecho Económico por Precios
Altos, expresado en Dólares de los Estados Unidos de América, correspondiente al
Período mensual de Liquidación de que se trate.

» DPAvoL corresponde al Derecho Económico por concepto de Precios Altos para el
Campo, para el Período mensual de Liquidación de que se trate, expresado en
Barriles (bbl) para Hidrocarburos Líquidos o en miles de Pies Cúbicos (KPC) para
Gas Natural.

» VC es el Volumen de Compensación, a favor o en contra, en el Período mensual
de Liquidación de que se trate, resultado de la calidad del crudo producido en cad
Campo en producción, y entregado al sistema de oleoducto, cuando se emple

q

si Página 28 de 74

VY
SN

Libertad y Orden

DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

E) CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) ANH ==
3 L—

ENCINA E HDROCARAUROS

este medio de transporte, de acuerdo con el Manual de Procedimiento de
Compensación Volumétrica de cada transportador por oleoducto, y con los
Informes Mensuales de Balance Volumétrico del respectivo transportador.

= PV corresponde al Precio de Venta aplicable al volumen de Producción a favor de
la ANH, por concepto de Precios Altos, durante el Período mensual de Liquidación

de que se trate, expresado en Dólares de los Estados Unidos de América por Barril
(USD/bbl) para Hidrocarburos Líquidos o por millón de BTU (British Thermal Unit
por su sigla en inglés) (USD/MBTU) para Gas Natural.

Este valor corresponde al promedio de los distintos precios de venta, ponderados
por el volumen de Hidrocarburos comercializado a cada precio, durante el período
mensual de que se trate.

En el caso de que el Contratista venda los Hidrocarburos a sociedades matrices
o subordinadas, sea en el Campo en producción, en puerto de exportación o en
cualquier otro sitio, y el Precio de Venta, pv, sea inferior al Precio de Mercado del
correspondiente Hidrocarburo, en ese punto de venta, el componente PV de la
fórmula de cálculo corresponderá al mismo Precio de Mercado, obtenido de la
siguiente manera:

(1

(ii)

e

Si se trata de Hidrocarburos Líquidos, el Precio de Mercado será aquel
determinado en el Puerto de Exportación, según la calidad API de la mezcla de
exportación asimilable, como Castilla Blend, Vasconia Blend, Vasconia Norte
Blend, South Blend, u otras. Si la venta inicial o la primera venta se lleva a
cabo en el Campo en producción, el Precio de Mercado corresponderá a aquel
en Puerto de Exportación, con base en la calidad API de la mezcla de
exportación asimilable, como Castilla Blend, Vasconia Blend, Vasconia Norte
Blend South Blend u otras, una vez deducidos los Costos de Transporte,
Manejo, Trasiego y/o Comercialización aplicables para obtener el precio en el
Campo en Producción, según las condiciones pactadas entre el productor y el
comprador del Hidrocarburo para determinar el precio de la venta en el Campo
en Producción, independientemente del destino del Hidrocarburo objeto de
venta.

Si se trata de la venta de Gas Natural para atender demanda nacional, el Precio
de Mercado corresponde al precio promedio ponderado nacional del Precio
Base de Liquidación del Gas Natural, determinado para efectos del pago en
qee de las Regalías de Gas Natural. Si las ventas son para exportación, el

/

Página 29 de 74 Y
g NE

ys
po CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES L—
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

7 ANC DEDICAS
Libertod y Orden

Precio de Mercado se obtendrá a partir de una referencia previamente
acordada entre la ANH y el Contratista, con base en uno O varios precios
marcadores de Gas, en función del mercado geográfico del destino final del
Gas vendido por el Productor.

= CD corresponde a la suma de los Costos de Transporte, Manejo, Trasiego y/o
Comercialización realmente incurridos por el Contratista, aplicables para obtener
el precio en el Campo en producción del volumen de Hidrocarburo a favor de la
ANH, por concepto del Derecho Económico de Precios Altos, entre el Punto de
Fiscalización o de Medición Oficial y el sitio determinado por el Contrato
Adicional para la venta inicial del Hidrocarburo, durante el Período de Liquidación
de que se trate, expresado en Dólares de los Estados Unidos de América por Barril
(USD/bbl) para Hidrocarburos Líquidos o por millón de BTU (British Thermal Unit
por su sigla en inglés) (USD/MBTU) para Gas Natural.

Este valor resulta del promedio de los Costos Deducibles ponderados por el
correspondiente volumen de Hidrocarburo, durante el período mensual de que se
trate.

En el evento en que el resultado del componente (PV — CD) sea igual o inferior a
cero, para efectos de la liquidación debe tomarse el último valor positivo de dicho
componente, de las liquidaciones provisionales anteriores por concepto del
Derecho Económico por Precios Altos.

Se calcula en forma Provisional por Mes de Producción, con base en la mejor
información disponible, y debe ajustarse para obtener Su valor definitivo, una Vez se
conozcan el Precio de Venta, los Costos Deducibles y el Volumen de Compensación
por Calidad, en firme, sin exceder de los tres (3) Meses inmediatamente siguientes al
período mensual de Producción objeto de cálculo.

Tanto la Liquidación Provisional como la información que le sirva de soporte, deben

ser sometidas a la ANH dentro de los diez (10) Días calendario siguientes al

vencimiento del período mensual de Producción correspondiente. La Definitiva,

también con la información de soporte, dentro de los tres (3) Meses inmediatamente
iguientes al período mensual de Producción al cual se refiera.

Página 30 de 74 MN
/
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8/P) ANH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES a
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

Lberod y Oidon

Oportunidad de pago en dinero:

El Valor de la Liquidación Provisional debe cancelarse dentro de los treinta (30) Días
Comunes o calendario siguientes al vencimiento del Período Mensual de Producción
de que se trate, y, eventuales diferencias en contra del Contratista, con la
Liquidación Definitiva, en la misma fecha de su sometimiento a la ANH, debidamente
soportada.

y)

De presentarse saldo a favor de la Entidad, la diferencia debe ser cubierta dentro d
los diez (10) Días Calendario siguientes a la fecha de la Liquidación Definitiva o a
de recepción del correspondiente requerimiento.

wm

Debe tener lugar en pesos colombianos, mediante la aplicación de la Tasa
Representativa del Mercado, TRM, certificada por el Banco de la República, vigente
el Día Hábil inmediatamente anterior a la fecha en que tenga lugar su cubrimiento
efectivo.

Si la ANH opta por modificar la forma de pago pactada, es decir, de dinero a especie,
o viceversa, debe comunicar su determinación al Contratista con por lo menos tres
(3) Meses de anticipación.

Cláusula Décimo Cuarta.- Actualización: Todos los valores correspondientes a
los Derechos Económicos, con excepción del Precio Base Po que corresponda a
un eventual precio regulado del Gas Natural para consumo interno, en su caso, se
ajustarán anualmente a partir del primero (19) de enero de cada año, mediante la
aplicación de la siguiente fórmula:

Po = Po(n-1) x [1+ I(n-2)]

Dónde:
Tabla D
Variable Significado
n Año Calendario que comienza y para el cual se hace el cálculo.
n-1 Año Calendario inmediatamente anterior al año que comienza.
n-2 Año Calendario inmediatamente anterior al año n-1. dr

Us A
Página 31 de 74 NE

/
y CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) A Zu
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES =

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 HA O DI

libertod y Oudon

Po Po para el nuevo Año, obtenido como resultado de aplicar la
fórmula, aproximado a dos decimales

Po(n-1) valor de Po del Año Calendario inmediatamente anterior (n-1).

1(n-2) Variación anual, expresada en fracción del Índice de Precios al

Productor de los Estados Unidos de América, publicado por el
Departamento del Trabajo de ese País — PP1 Finished Goods WPUSOP
3000-, entre el final del Año Calendario n-2, y el Índice
correspondiente al final del año inmediatamente anterior al mismo año
n-2, aproximado a cuatro (4) decimales.

¡e

En caso de que el precio del Petróleo Crudo Marcador * West Texas Intermediate” -
WTI, pierda su reconocimiento como precio marcador, la ANH escogerá el nuevo
Crudo Marcador por utilizar, y modificará la Tabla con base en el nuevo índice,
manteniendo las equivalencias con los valores de Po para el Petróleo Crudo Marcador
“West Texas Intermediate” - wTI.

CAPÍTULO VIII
GARANTÍAS Y SEGUROS.

Cláusula Décimo Quinta. En complemento de las estipulaciones generales del
Contrato Inicial, específicamente, las referidas a Normas Comunes sobre Garantías
y Seguros, en la Exploración y Producción de Yacimientos No Convencionales, se
aplicarán las siguientes:

Cláusula Décimo Sexta.- Garantía de Cumplimiento: El Contratista debe
otorgar garantía para asegurar el cumplimiento y la correcta ejecución de las
actividades a su cargo, durante cada Fase del Período de Exploración
correspondiente a Yacimientos No Convencionales, así como la satisfacción de
las demás obligaciones inherentes a su desarrollo, incluido el pago de eventuales
multas, en la forma, términos y condiciones, estipulados a continuación.

La efectividad de esta garantía, no exonera al Contratista de indemnizar a la ANH
por todos los perjuicios derivados del incumplimiento de las obligaciones y
prestaciones de su resorte, así como de la ejecución tardía o defectuosa del Contrato
Inicial, de manera que el reconocimiento y pago de cualquier suma con cargo a esta
gerantí, se deducirá del monto total de tales perjuicios, cuya reparación moad S

NN |
| Página 32 de 74 Q
q CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE vMM-2

bono y Orden

siempre podrá reclamar la ANH mediante los instrumentos alternativos de solución
de conflictos pactados.

El Contratista debe restablecer el valor de la Garantía de Cumplimiento cuando
quiera que se vea reducido, por razón de su efectividad.

De igual manera, en todo evento de extensión o prórroga del plazo de ejecución de
cualquiera de las Fases del Período de Exploración inherente al desarrollo de
Yacimientos No Convencionales o de restitución de plazos, el Contratista debe
ampliar concordantemente el término de vigencia de la garantía de cumplimiento, por
el plazo total de la correspondiente prórroga, extensión o restitución de plazos.

16.1. Naturaleza de la Garantía de Cumplimiento. Ha de consistir en carta
o cartas de crédito “standby irrevocable, confirmadas y a la vista, en los
términos del Artículo 146 del Decreto 1510 de 2013, o las normas que lo
modifiquen, sustituyan 0 complementen, abiertas por entidad bancaria
establecida en Colombia o por establecimiento de crédito del exterior, siempre
que el correspondiente crédito documentario se encuentre aceptado por uno
nacional.

16.2. Valor Asegurado. Equivalente al diez por ciento (10%) del monto total
de las inversiones correspondientes a la ejecución del Programa Exploratorio
de cada Fase del Período de Exploración, nominado y pagadero en dólares de
los Estados Unidos de América, de conformidad con la normativa cambiaria
señalada por el Banco de la República. En ningún caso, el valor de la garantía
correspondiente a cada Fase puede ser inferior a CIEN MIL DÓLARES DE LOS
ESTADOS UNIDOS DE AMÉRICA (USD $100.000).

16.3. Vigencia. Igual al término de la Fase CuyaS obligaciones y prestaciones
e Inversiones sean objeto del amparo, y seis (6) meses más. En casos de prórroga
o de restitución de plazos, la garantía debe extenderse proporcionalmente 0
sustituirse por otra del mismo valor, con vigencia mínima igual al tiempo de la

prórroga O de la restitución, Y seis (6) meses más.

En la medida de la ejecución efectiva de las actividades correspondientes a la
Inversión Exploratoria, Una Vez recibida a satisfacción en el Banco de Información
Petrolera la Información Técnica resultante y previa autorización expresa y escrita
pe la ANH, el Contratista puede reducir el monto de la correspondiente

ve
Ñ

Página 33 de 74
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8«P) A NH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES Lu

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 GEA NACIONAL DEMOROCARAUROS

Úberod y Orden

garantía, en la misma proporción del valor de las actividades real e integralmente
ejecutadas, también a satisfacción de aquella.

16.4. Presentación a la ANH. La garantía de cumplimiento debe someterse a
la aprobación de la ANH, dentro de los treinta (30) días calendario siguientes a
la fecha de suscripción del presente Adicional, si se trata de la Primera Fase, O
con antelación no inferior también a diez (10) días calendario, respecto de la
fecha de inicio de cada una de las Fases subsiguientes del Período de
Exploración, en su caso.

La Entidad rechazará las Garantías que no reúnan los requisitos fijados en el
ordenamiento superior y en esta Cláusula, mediante oficio en el que consigne las
razones de su improbación señalada en forma expresa, y las correcciones que
han de introducirse al crédito documentario, con indicación del plazo perentorio

para realizarla y volver a presentar la garantía, vencido el cual sin que la ANH la
haya recibido de nuevo, la obligación se entenderá incumplida definitivamente.

La garantía de cumplimiento debe otorgarse o ajustarse, en función de si se trata
del mismo Contratista o de una asociación en la que participe aquel, tomando
en consideración el valor del Programa Exploratorio.

16.5. Efectividad. Surtido y agotado el procedimiento establecido para
determinar y declarar el incumplimiento contractual, asegurando el ejercicio de
los Deréchos de Defensa y Contradicción; la ANH hará efectiva la Garantía de
Cumplimiento, siempre que el Contratista falte en todo o en parte a la
satisfacción oportuna, eficaz y eficiente de cualquiera de las Obligaciones
amparadas, u ocurra alguno de los riesgos cubiertos, sin perjuicio del deber de
honrar los demás compromisos y prestaciones contraídos.

En caso de imposición de multas, caducidad, terminación unilateral, o declaración
de incumplimiento, agotado el citado procedimiento, la ANH proferirá el acto
administrativo correspondiente, en el cual, además de la determinación de fondo,
hará efectiva la cláusula penal, de haberse pactado y de tratarse de uno de los

tres (3) últimos eventos; se cuantificarán los perjuicios, de ser ello posible y y

procedente, al tiempo que se ordenará el pago de las sanciones pecuniarias de
rigor, tanto al Contratista como al garante. py

y.

/

DN
A

Página 34 de 74 No
Y
5 CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ERP) A ÑN H Z=
DOS DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES EI

Úbenod y Orden VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

La determinación de caducidad, terminación unilateral, imposición de multas,
cláusula penal, en su caso, o incumplimiento, comporta la causación o la
ocurrencia del siniestro amparado por la correspondiente garantía.

Décimo Séptima. Garantía de Cumplimiento de Obligaciones Laborales. El
Contratista debe otorgar garantía para afianzar el cumplimiento de las obligaciones
y compromisos de orden laboral, que contraiga con los empleados y trabajadores que
vincule a la ejecución contractual en el desarrollo de Yacimientos No
Convencionales, incluidos conceptos salariales, prestaciones — sociales,
indemnizaciones laborales, aportes parafiscales y todos aquellos inherentes al
Sistema de Seguridad Social, intereses, sanciones y, en general, reclamos y condenas
de esta naturaleza.

Garantía semejante debe exigir el Contratista, a todos sus proveedores y
subcontratistas.

El Contratista debe restablecer el valor de la garantía de obligaciones laborales,
cuando quiera que se vea reducido por razón de su efectividad.

De igual manera, en todo evento de extensión o prórroga del plazo de ejecución de
cualquiera de las Fases y Períodos del desarrollo de Yacimientos No
Convencionales, así como de restitución de plazos, El Contratista debe ampliar
concordantemente el término de vigencia de la garantía de obligaciones laborales,
por el plazo total de la correspondiente prórroga, extensión o restitución, más los tres
(3) años de prescripción de las acciones laborales.

17.1. Naturaleza. Puede consistir en contratos de seguros contenidos en
pólizas, constitución de patrimonio autónomo o garantías bancarias, en la forma
y términos establecidos en el Decreto Reglamentario 1510 de 2013, o en las
normas que lo modifiquen, complementen o sustituyan.

17.2. Valor Asegurado. Equivalente al cinco por ciento (5%) del monto de la
inversión anual correspondiente a cada Fase del Período de Exploración de
Yacimientos No Convencionales, o al diez por ciento (10%) de los costos
totales anuales estimados del personal vinculado a las actividades exploratorias,
a elección del Contratista, así como al diez por ciento (10%) de los costos
¿e anuales estimados del personal vinculado al desarrollo de las A sh

a S
Página 35 de 74 Ny
YE

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) A N 4 ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES ==]

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 pc AOS

Lbartod y Oiden

de explotación, en las Áreas asignadas en Producción, durante el Período
correspondiente.

17.3. Vigencia. Equivalente al término de duración de cada una de las Fases
en que se divida el Período de Exploración y tres (3) años más, durante el curso
del mismo, y por plazos sucesivos de cuatro (4) años durante el Período de
Producción, salvo la correspondiente a la última prórroga o renovación, que ha
de comprender ese plazo de cuatro (4) años y tres (3) más, a partir de la fecha
prevista para la terminación del Contrato Adicional.

17.4. Presentación a la ANH. La garantía de obligaciones laborales debe
someterse a la aprobación de la Entidad, dentro de los treinta (30) días calendario
siguientes a la fecha de suscripción del presente Contrato Adicional, si se trata
de la Primera Fase del Período Exploratorio, o con antelación no inferior a diez
(10) días calendario, respecto de la fecha de inicio de cada una de las Fases
subsiguientes del Período de Exploración, o del comienzo del de Producción.

La Entidad rechazará las garantías que no reúnan los requisitos fijados en el
ordenamiento superior y en esta Cláusula, mediante oficio en el que exprese
puntualmente las razones de su improbación y las correcciones que han de
introducirse a la garantía, así como la indicación del plazo perentorio para
adoptarlas y volver a entregar la garantía a la ANH, vencido el cual, sin haberla
radicado en la ANH, la obligación se entenderá incumplida definitivamente.

17.5. Efectividad. Surtido previamente el procedimiento estipulado para
establecer y declarar el incumplimiento contractual, que asegure el ejercicio de
los derechos de defensa y contradicción, la ANH hará efectiva la garantía de
obligaciones laborales, siempre que el Contratista falte en todo o en parte a la
satisfacción oportuna, eficaz y eficiente de cualquiera de las obligaciones de esta
naturaleza u ocurra alguno de los riesgos cubiertos, sin perjuicio del deber de
honrar los demás compromisos y prestaciones contraídos.

Cláusula Décimo Octava. Seguro de Responsabilidad Civil Extracontractual.
Dentro de los treinta (30) días calendario siguientes a la suscripción del presente
Adicional, y posteriormente, en el curso de los quince días (15) días calendario
anteriores al vencimiento del término de dieciocho (18) meses de cada renovación,
el Contratista debe someter a la aprobación de la ANH, póliza de seguro de
responsabilidad civil extracontractual por concepto de reclamaciones administrativas
y acciones jurisdiccionales que lleguen a formular o promover, personas naturales o

dl
Ú Página 36 de 74
>)
E DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 A OS

y CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) A ÑN H ==

Uberto y Onden

jurídicas, públicas o privadas, como consecuencia de actuaciones, hechos u omisiones
del Contratista, sus administradores, empleados, trabajadores, agentes o
representantes; de sus proveedores y subcontratistas, así como de sus respectivos
administradores, empleados, trabajadores, agentes o representantes, con el fin de
mantener indemne a la ANH respecto de cualesquiera daños y/o perjuicios causados
a la vida o a la integridad de personas; a derechos, propiedades y, en general, bienes
de la Nación, de la misma ANH, de terceros y del propio Contratista, sus
subcontratistas y proveedores, incluidos los del personal al servicio de cada uno de
ellos, por causas imputables a la responsabilidad y diligencia de aquel, sus
administradores, empleados, trabajadores, agentes o Representantes; a la de sus
proveedores y subcontratistas, así como a la de sus respectivos administradores,
empleados, trabajadores, agentes o representantes.

El Seguro de Responsabilidad Civil Extracontractual debe reunir los requisitos y
estipular-los términos y las condiciones establecidos en el- Decreto Reglamentario
1510 de 2013, o las normas que lo modifiquen, complementen o sustituyan.

Una póliza de seguro semejante deberá exigir el Contratista, a todos sus
proveedores y subcontratistas.

18.1. Cobertura. Específicamente, este seguro debe amparar los siguientes
conceptos: daño emergente; lucro cesante; daños morales y demás perjuicios
extrapatrimoniales; actos, hechos y omisiones de contratistas y subcontratistas;
responsabilidad civil cruzada; responsabilidad civil patronal; responsabilidad civil
por polución y contaminación; gastos médicos sin demostración previa de
responsabilidad; vehículos propios y de terceros; bienes bajo cuidado, tenencia y
control; operaciones; vigilantes; honorarios y gastos de defensa; costas de
procesos y cauciones judiciales, así como responsabilidad civil extracontractual
por uso de explosivos.

18.2. Valor. TREINTA MILLONES DE DÓLARES DE LOS ESTADOS UNIDOS DE
AMERICA (USD 30.000.000) del año 2012.

El monto del Seguro de Responsabilidad Civil Extracontractual se determina con
base en el porcentaje de variación del Índice de Precios al Productor —PPI,
publicado por el Departamento del Trabajo de los Estados Unidos de América, def
ll con la siguiente ecuación: Mi

y NN

Página 37 de 74 Ny y
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8/P) A NH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES a

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 ARIAS

Libertad y Orden

MRCE = US$30.000.000 | PP)
= E A dp
PPlLaic2012)
e Tabla E:
Dónde:
Variable. Significado.
MRCE Monto del Seguro de Responsabilidad Civil
Extracontractual.
PPI Índice de Precios al Productor.
n Mes de otorgamiento del Seguro.

No obstante, si PPIm) < PPliaic.2012)1 el monto asegurado debe ser de TREINTA
MILLONES DE DÓLARES ESTADOUNIDENSES (USD 30.000.000).

Este valor inicial se ajustará para cada período subsiguiente de dieciocho (18)
meses, con el porcentaje de variación del mismo Índice de Precios al Productor —
PPI publicado por el Departamento del Trabajo de los Estados Unidos de América,
para los dieciocho (18) meses anteriores al día de la renovación, calculado con
base en la siguiente fórmula:

PP Tón+18)
0, = ———
%PPI PPleo
e Tabla F:
Dónde:
Variable | Significado
%PPI Porcentaje de variación del PPI.
N Mes en que se otorgó la póliza inicial o precedente.
(n+18) (18 meses después del mes n).

Jar z a N
Página 38 de 74 Y,
¡ip CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) A
dl DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE vVMM-2

7 CAC IEORAS
Uibestod y Oudon

Nuevamente, Si PPI(n+18) < PP, el monto asegurado se debe mantener en el
mismo valor de la última póliza O renovación.

18.3. Vigencia. El Seguro de Responsabilidad Civil Extracontractual debe
constituirse por periodos sucesivos de dieciocho (18) meses, durante todo el
término del presente Adicional, incluidas eventuales prórrogas, Y renovarse
antes del vencimiento de cada póliza, de manera que no haya solución de

continuidad en su cobertura. Además, el período final debe extenderse por los
últimos dieciocho (18) meses de ejecución contractual, y cinco (5) años más.

18.4. Otros Requisitos. Cada póliza debe estipular expresamente en condición
de asegurados, a la ANH y al Contratista, y en la de beneficiarios a la misma
ANH y los terceros que puedan resultar afectados por y con ocasión la

responsabilidad del Contratista O SUS subcontratistas, Y proveedores.

Dentro de los treinta (30) Días calendario siguientes, el Contratista debe
reponer el valor asegurado, siempre que el mismo se vea reducido con motivo de
la efectividad de reclamaciones por concepto de siniestros.

El Seguro de Responsabilidad Civil Extracontractual debe acompañarse de
Certificación Expedida por el Asegurador, en la que consten las condiciones de
colocación de la póliza.

Este Seguro puede ser sustituido por la presentación de copia de eventual Póliza
Global de Responsabilidad Civil Extracontractual, siempre que su objeto, valor
asegurado y término de vigencia, cubran los establecidos en esta Cláusula, y que
se acompañe de declaración del representante autorizado del Contratista, bajo
la gravedad del juramento, en la que consten además de las anteriores
circunstancias, que tal Póliza satisface los requerimientos establecidos en el
ordenamiento superior sobre la materia, el presente Adicional y el Contrato

Inicial, para este tipo de Seguros, en favor de entidades estatales.

Cláusula Décimo Novena. Reglas Comunes a Garantías y Seguros. En caso
de incumplimiento del deber de constituir, extender, renovar o restablecer las
garantías y Seguros que amparen la satisfacción oportuna, eficaz y eficiente de las
prestaciones, compromisos y obligaciones derivados de la celebración, ejecución y
liquidación del presente Adicional, y los riesgos que le son inherentes, la ANH podrá.

peegminarlo unilateralmente por incumplimiento. Y

y

|

Página 39 de 74

|
k

q

/
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

CEN MACORAL DE DROCIABUROS

ty py CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ERP) ANH ==
y LL]

libestod y Orden

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

En casos de efectividad de cualquiera de las garantías O seguros, el valor de
deducibles o reexpediciones será de cargo exclusivo del Contratista.

De modificarse el presente

suscrito por representante autoriza

garantía de que se trate,

en el que

Adicional, el Contratista debe obtener documento

do del asegurador o de la entidad emisora de la
conste que conoce la correspondiente variación,

incluidos eventuales cambios en el estado del o de los riesgos, en su Caso.

Ni las garantías, ni el seguro pueden ser modificados, ni revocados por el garante ni

el Contratista, sin el consen

timiento previo, expreso y escrito de la ANH, hasta la

liquidación definitiva del Contrato Inicial, incluido este Adicional, y la prolongación
de sus efectos, con arreglo al ordenamiento superior.

CAPÍTULO 1X
CONDICIONES TÉCNICAS.

Cláusula Vigésima. Reglas Aplicables. Las Actividades de Exploración y
Producción de Hidrocarburos en Yacimientos No Convencionales, deben
desarrollarse con arreglo a las Buenas Prácticas de la Industria del Petróleo, los
procedimientos técnicos establecidos por el Ministerio de Minas y Energía en la
Resolución No. 18 0742 del 16 de mayo de 2012, y en la Resolución 90341 del 27 de
marzo de 2014 y todas aquellas que las adicionen, modifiquen o sustituyan. No
obstante, como quiera que el Inciso Segundo del Artículo 13 de la Ley 1530 de 2012,
atribuyó al Gobierno Nacional la definición de los criterios y procedimientos para
desarrollar la Exploración y Explotación de Recursos Naturales No Renovables, en
forma técnica, económica y ambientalmente eficiente, a partir de la publicación del
Decreto 3004 de 2013, modificado por el Decreto 2638 de 2014, tales Actividades
deben sujetarse a las reglas y a los procedimientos técnicos que debe expida el
Ministerio de Minas y Energía en cumplimiento de aquel, o a las que los modifiquen,

adicionen o sustituyan.

CAPÍTULO X

CONDICIONES CONTRACTUALES ESPECIALES.

Hidrocarburos provenientes de
gesarollarse con sujeción a los siguientes parámetros:

Y

Yacimientos no Convencionales, debe

Cláusula Vigésimo Primera. Parámetros. La Exploración y Producción gi

Página 40 de 74 Ny
Y
y Y CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH:

DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES ma

7 CARL DEMORAS
Líbertod y Ouden VALLE MEDIO DEL MAGDALENA BLOQUE vMM-2

21.1. En ejecución del presente Adicional no se podrá explorar, Ni producir
gas metano asociado a mantos de carbón, Ni hidrocarburos en arenas
bituminosas. Si el Contratista encuentra Yacimientos No Convencionales de
estos Hidrocarburos, deberá informarlo inmediatamente a la ANH.

21.2. De desarrollarse Actividades de Exploración Y Producción de
Hidrocarburos provenientes de Yacimientos Convencionales Y No
Convencionales en el Area Contratada, bajo la responsabilidad de uno (1) O
de dos (2) Operadores, 0 si todo o parte de la misma corresponde a superficies
sobre las cuales existan títulos mineros, de manera que se presente superposición
parcial O total de Actividades en materia de Hidrocarburos y/O de Minería, deben
aplicarse las reglas y los procedimientos previstos para estos casos en la
Resolución 18 0742 del 16 de mayo de 2012, y en la Resolución 90341 del 27 de
marzo de 2014, o €n los que adopte el Ministerio de Minas Y Energía en
cumplimiento del Decreto 3004 de 2013, o en las normas que los modifiquen,
adicionen o sustituyan.

21.3. Cada proceso de Exploración, Evaluación, Desarrollo y Producción de
Yacimientos Convencionales y No Convencionales debe mantenerse
separado € independiente UNO del otro. Esta obligación no impide que el
Contratista pueda emplear elementos de infraestructura comunes, ni compartir
procedimientos técnicos, información Y facilidades de superficie, para el
desarrollo de los dos (2) Tipos de Yacimientos.

21.4. Tratándose de Yacimientos No Convencionales, NO habrá
devoluciones obligatorias de Áreas, sino hasta el final del Período de
Exploración.

Cláusula Vigésimo Segunda. Responsabilidad. Cuando el Contrato Adicional
sea celebrado por UN Contratista Plural, distinto de aquel que suscribió el inicial U
original, no Se predicará solidaridad entre ellos respecto de las prestaciones,
obligaciones Y compromisos correspondientes exclusivamente al negocio jurídico del
que cada uno sea parte. Por el contrario, UNO Y otro Contratistas responderán
solidariamente por el cumplimiento oportuno, eficaz y eficiente de aquellas
obligaciones, compromisos O prestaciones específicos, que puedan predicarse de uno
y otro Contratos, por ser comunes y aplicables tanto al desarrollo de Yacimientos
Convencionales como No Convencionales.

A
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
_ ACE NUCIRAL UE DROCAMUIOS

Ubortod y Orden VALLE MEDIO DEL MAGDALENA BLOQUE vVMM-2

Cláusula Vigésimo Tercera. Programas en Beneficio de las Comunidades -
PBC. En el Plan de Exploración; en los eventuales Programas de Evaluación; en el
Plan de Desarrollo, en Su Caso, así como en cada Programa Anual de Operaciones, el
Contratista debe incorporar UN Capítulo en el que se describan los Programas que
se propone ejecutar en beneficio de las comunidades ubicadas en las Áreas de
Influencia Directa de las actividades de exploración y producción de Hidrocarburos
provenientes de Yacimientos No Convencionales, de acuerdo con los términos y
condiciones establecidos en el Anexo YNC F.

Estos Programas son independientes de los que se llevan a cabo en ejecución del
Contrato Inicial, para el desarrollo de Yacimientos Convencionales.

Corresponde a la ANH pronunciarse razonadamente sobre los programas
proyectados en beneficio de las comunidades, dentro de los tres (3) meses siguientes
al recibo del respectivo Plan o Programa. Si la ANH formula observaciones, el
Contratista debe realizar los ajustes de rigor y emprender su ejecución. Si la Entidad
no se pronuncia oportunamente O NO hace observación a los programas, aquel puede
acometer los proyectados.

CAPÍTULO XI
CONDICIONES AMBIENTALES ESPECIALES.

Cláusula Vigésimo Cuarta. Parámetros. Las actividades de exploración y
producción de Hidrocarburos provenientes de Yacimientos No Convencionales,
han de desarrollarse con sujeción a los requisitos, en los términos, con las
restricciones y en consonancia con las normas en materia de protección,
conservación, sustitución O restauración del medio ambiente y de los recursos
naturales renovables, adoptadas por reglamentación especial del Gobierno Nacional
para esos efectos.

Cualquier porción del Área Asignada que corresponda total O parcialmente a zonas
reservadas, excluidas, protegidas O restringidas, delimitadas geográficamente por la
autoridad competente, comporta para el Contratista el compromiso irrevocable de
respetar en su integridad las prohibiciones, condiciones y/o reglas a que estén
sometidas o se sometan tales zonas, superficies O extensiones, así como de cumplir
las obligaciones y requisitos derivados de tal condición, Con arreglo al régimen jurídico
aplicable. Queda entendido que la ANH no asume responsabilidad alguna por los
anteriores conceptos. A

e Página 42 de 74

17M
pd CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (EP) A NH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES mm
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

7 ALDEAS
Libertod y Oiden

La reducción del Área por razón de cualquier disposición normativa de obligatorio
cumplimiento no genera tampoco responsabilidad alguna de la ANH, ni se considera
como desacuerdo entre las Partes, por lo que no se someterá a Arbitraje.

CAPÍTULO XII
ESTIPULACIONES FINALES.

Cláusula Vigésimo Quinta. Área Asignada. Para la fecha de celebración del
presente Adicional, el Área remanente en la que el Contratista ha de ejercer los
Derechos y cumplir las Obligaciones Contractuales, denominada VMM-2, se describe,
delimita y representa gráficamente en el Anexo YNC B.

Cláusula Vigésimo Sexta. Programa Exploratorio. Se entiende como el
correspondiente a Yacimientos No Convencionales para cada una de las Fases
en que se divide el Período de Exploración, junto con el término de duración de las
mismas y las Inversiones Mínimas requeridas para desarrollar las Actividades que lo
integran, determinadas con fundamento en la Tabla de Inversiones Mínimas por
Cuenca, elaborada por la ANH, que se establecen en el Anexo YNC C.

Clausula Vigésimo Séptima. Programas en Beneficio de las Comunidades.
Los Programas en Beneficio de las Comunidades -PBC para el Contrato Adicional,
se desarrollarán de conformidad con los términos y condiciones establecidas en el
Acuerdo 5 de 2011, y en el Anexo YNC F de este Contrato Adicional.

Cláusula Vigésimo Octava. Perfeccionamiento y Ejecución. El presente
Adicional se perfecciona con la firma de su texto por los representantes autorizados
de las Partes. Para su ejecución requiere ser publicado con arreglo a lo dispuesto en
el Artículo 30 del Acuerdo 4 de 2012, así como la constitución y aprobación de las
garantías y seguros, que de acuerdo con su texto deben otorgarse antes de

emprender las actividades exploratorias de la Primera Fase.

e
“O

Página 43 de 74
DY
ÉL A
) Página 44 de 74

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) A N H =
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES L]
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

CO MCINALDEMOROCARIUOS

libertod y Orden

Suscrito en tres (3) ejemplares del mismo tenor y valor, en Bogotá, D.C., a los
13 JUL 2017

Por el Contratista:

UNION TEMPORAL CONTRATO ADICIONAL BLOQUE VMM-2:

7

ALA AMAT
ALEX D. MARTÍNEZ
CONOCOPHILLIPS COLOMBIA VENTURES LTD

NIT. 900.605.025 6

ANDRÉS VALENZUELA PACHÓN
CANACOÍL ENERGY COLOMBIA $.

NIT. 830.095.563 - 3

S
lbetod y Orden

Vo, BO.
Aprobó:
Aprobó:
Aprobó:
Aprobó:
Revisó:

Elaboró:

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH
DE HIDROCARBUROS EN YACIMIENTOS No CONVENCIONALES nena
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

==
E
DUERO

Por la Agencia

Y

A
/ Y

ORLANPO YVELANDIA SEPÚLVEDA
Presidente

Gloria Teresa Martinez — Vicepresidente dé Promoción y Asignación de

Omar Mejía Tete — Vicepresidente Técnico

Maria Carolina Duran Chacón - Vicepresidente de Contratos de AI 9

Pedro de Jesús Rojas — Gerente de Contratos en Exploración (E) di R J f

Edilsa Aguilar Gómez — Gerente de Regalías, Derechos Económicos y Participaciones (E) a

Jairo Lázaro Ortiz — Gerente de Promoción y Asignación de Áreag (E) ()

David Leonardo Montaño - Jefe de la Oficina Asesora Jurídica Y vs

Hernando Rodriguez — Contratista — Gerencia de Regalías, DerechoS Económicos y ortinadones O
Dolly Fajardo Roncancio - Experto G3 Grado 5- Vicepresidencia de Promoción Y Asignación de Áreas
Johanna Mateus D. — Abogada - Vicepresidencia de Promoción Y Asignación de hs

Alexandra Lozano Vergara — Gerente de Asuntos Legales y contratacóoi ,
Áreas (EY

Página 45 de 74
i CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) EJ
7) =

DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

7 OEA TECOS
Uberto y Orden

ANEXO YNC B
AREA ASIGNADA

ANEXO AL CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN DE
YACIMIENTOS NO CONVENCIONALES EN EL BLOQUE "VNIMI 2"

El área total comprendida dentro del Área descrita a continuación es de veintinueve
mil quinientos sesenta y cuatro (29.564) hectáreas, con ocho mil ochocientos treinta
y ocho (8.838) metros cuadrados aproximadamente. La información cartográfica fue
tomada del Mapa Político de Colombia, archivo digital del G.A.C, a escala
1:500.000. Se encuentra ubicado dentro de las jurisdicciones municipales de
Aguachica, Gamarra, Río de Oro y San Martín en el departamento del Cesar. Esta
Área se describe a continuación y Como aparece en el mapa que se adjunta como
Anexo “A”, que forma parte de este Contrato Adicional, así como los cuadros
correspondientes. Se ha tomado como punto de referencia el Vértice Geodésico
20011035 del Instituto Geográfico Agustín Codazzi, cuyas coordenadas planas
GAUSS con Origen Central, Datum MAGNA-SIRGAS Son: N:1.377.706,24359
metros, E:1.039.398,0817 metros, las cuales corresponden a las coordenadas
geográficas datum MAGNA-SIRGAS Latitud 8* 0' 41,3356" al Norte del Ecuador,
Longitud 73” 43' 12,4542" al Oeste de Greenwich.

PUNTO Á:

Del vértice geodésico, s€ continúa con rumbo s 38" 17' 8,016" E, por una distancia
de 1.594,014 metros hasta llegar al punto A, cuyas coordenadas son N:
1.376.455,050 metros, E: 1.040.385,703 metros. [a

e

Página 46 de 74 Ú

E
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

ENCADENADAS

berto y Orden

PUNTO B:

De dicho vértice, se continúa con rumbo N 0? 0! 0,061" E, por una distancia de
6.984,518 metros hasta llegar al punto B, cuyas coordenadas son N: 1.383.439,568
metros, E: 1.040.385,705 metros.

PUNTO C:

De dicho vértice, se continúa con rumbo N 89” 59' 59,937" W, por una distancia de
5.646,816 metros hasta llegar al punto C, cuyas coordenadas son N: 1.383.439,570
metros, E: 4.034.738,889 metros. La línea formada por los vértices “A-B-C" colinda
en toda su extensión con el Bloque BARRANCA-LEBRIJA, operado por la Compañía
ECOPETROL S.A.

PUNTO D:

De dicho vértice, se continúa con rumbo N 0? 0' 0,003" E, por una distancia de
41.892,286 metros hasta llegar al punto D, cuyas coordenadas son N: 1.385.331 ,856
metros, E: 1.034.738,889 metros.

PUNTO E:

De dicho vértice, se continúa con rumbo S 89? 59 59,996" E, por una distancia de
4,695,857 metros hasta llegar al punto E, cuyas coordenadas son N: 1.385.331,856
metros, E: 1.039.434,746 metros. La línea formada por los vértices "C-D-E" colinda
en toda su extensión con el Bloque SANTA ISABEL operado por la Compañía
CANACOL ENERGY COLOMBIA S.A.

PUNTO F:

De dicho vértice, se continúa con rumbo S 89? s9' 59,932" E, por una distancia de

999,967 metros hasta llegar al punto F, cuyas coordenadas son N: o
etros, E: 1.040.434,714 metros.

o? Página 47 LN
y CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E3P) ANH: -:
y DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES Ly

VALLE MEDIO DEL. MAGDALENA BLOQUE VMM-2 a

libestod y Orden

PUNTO G:

De dicho vértice, se continúa con rumbo N 0? 0' 0,062" E, por una distancia de
999,988 metros hasta llegar al punto G, cuyas coordenadas son N: 4.386.331,844
metros, E: 1.040.434,714 metros.

PUNTO H:

De dicho vértice, se continúa con rumbo S 89” 59' 59,93" E, por una distancia de
204,983 metros hasta llegar al punto H, cuyas coordenadas son N: 1.386.331,844
metros, E: 1.040.639,697 metros.

PUNTO |:

De dicho vértice, Se continúa con rumbo N 0? 0' 0,05" W, por una distancia de
4.063,673 metros hasta llegar al punto |, cuyas coordenadas son N: 1.387.395,517
metros, E: 1.040.639,697 metros.

PUNTO J:

De dicho vértice, se continúa con rumbo N 89* 59' 59,041" W, por una distancia de
999,967 metros hasta llegar al punto J, cuyas coordenadas son N: 1.387.395,521
metros, E: 4.039.639,730 metros. La linea formada por los vértices "E-F-G-H-A4"
colinda en toda su extensión con el Bloque LEBRIJA operado por la Compañía

ECOPETROL S.A.

PUNTO K:

De dicho vértice, se continúa con rumbo N 89? 59' 59,098" W, por una distancia de
15,999 metros hasta llegar al punto K, cuyas coordenadas son N: 1.387.395,521 ¡
metros, E: 1.039.623,731 metros. C

rl
y yn
Página 48 de 74
Zo DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES CAUCE a
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

ty CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ERP) ANH ==

berto y Orden

PUNTO L:

De dicho vértice, se continúa con rumbo N o- o' 0,06" E, por una distancia de
9.932,007 metros hasta llegar al punto L, cuyas coordenadas son N: 1.397.327,529
metros, E: 1.039.623,734 metros.

PUNTO M:

De dicho vértice, se continúa con rumbo s 89” 59' 59,932" E, por una distancia de
574,955 metros hasta llegar al punto M, cuyas coordenadas son N: 1.397.327,528
metros, E: 1.040.198,688 metros.

PUNTO N:

De dicho vértice, se continúa con rumbo N 11? 57' 12,946" W, por una distancia de
4.472,376 metros hasta llegar al punto N, cuyas coordenadas son N: 1.401.702,924
metros, E: 4.039.272,372 metros. La línea formada por los vértices "J-K-L-M-N",
colinda en toda su extensión con el Bloque SANTA ISABEL operado por la Compañía
CANACOL ENERGY COLOMBIA S.A.

PUNTO O:

De dicho vértice, se continúa con rumbo N 89 38' 1,076" E, por una distancia de
66,366 metros hasta llegar al punto O, cuyas coordenadas son N: 1.401.703,348
metros, E: 1.039.338,737 metros. La línea formada por los vértices "N-O", no colinda

con Bloque alguno.

PUNTO P:

De dicho vértice, se continúa con rumbo S 89* 59' 59,929" E, por una distancia de

4.531,853 metros hasta llegar al punto P, cuyas coordenadas son N: 1401703:474)

metros, E: 1.043.870,589 metros. h

Y AS
Página 49 de 74 NN
1 CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH ==
. 4 DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES lr

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 GA

Uber y Orden

PUNTO Q:

De dicho vértice, se continúa con rumbo N 0* 0' 0,067" E, por una distancia de
3.092,963 metros hasta llegar al punto Q, cuyas coordenadas son N: 1,404.796,310
metros, E: 1.043.870,590 metros.

PUNTO R:

De dicho vértice, se continúa con rumbo S 89” 59' 59,921" E, por una distancia de
5.048,836 metros hasta llegar al punto R, cuyas coordenadas son N: 1.404.796,308
metros, E: 1.048.919,426 metros. La línea formada por los vértices "0-P-Q-R" colinda
en toda su extensión con el Bloque BOLIVAR operado por la Compañía COLOMBIA
ENERGY DEVELOPMENT Co.

PUNTO $:

De dicho vértice, se continúa con rumbo S 0? 2' 17,619" E, por una distancia de
693,997 metros hasta llegar al punto S, cuyas coordenadas son N: 1.404.102,312
metros, E: 1.048.919,889 metros.

PUNTO T:

De dicho vértice, se continúa con rumbo N 89” 57' 10,814" E, por una distancia de
14.708,071 metros hasta llegar al punto T, cuyas coordenadas son N: 1.404.1 14,376
metros, E: 1.063.627,955 metros. La línea formada por los vértices "R-S-T", colinda
en toda su extensión con el Bloque VMM 1 operado por la Compañía LEWIS
ENERGY COLOMBIA INC.

PUNTO U:

De dicho vértice, se continúa con rumbo S 0* 4' 58,335" E, por una distancia de
4.529,179 metros hasta llegar al punto U, cuyas coordenadas son N: 1.399.585,201
metros, E: 1.063.634,506 metros. La línea formada por los vértices "T-U", colinda $

%
pa ds Página 50 de 74 S Y
. DEHIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL. MAGDALENA BLOQUE vVMM-2

CENA DEMDBRCARURS

y CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH ==
, m2
03 AUEN!

ibertod y Orden

toda su extensión con el Bloque VMM 4 operado por la Compañía LOH ENERGY
SUCURSAL COLOMBIA.

PUNTO V:

De dicho vértice, se continúa con rumbo N 85” 26' 3,732" W, por una distancia de
5.152,736 metros hasta llegar al punto V, cuyas coordenadas son ÑN: 1.399.995,364
metros, E: 1.058.498,121 metros. La línea formada por los vértices "U-V", colinda en
toda su extensión con el Bloque MIDAS operado por la Compañía PETROLATINA
ENERGY PLC.

PUNTO W:

De dicho vértice, se continúa con rumbo N 0” 0' 1,444" W, por una distancia de
999,985 metros hasta llegar al punto W, cuyas coordenadas son N: 1.400.995,349
metros, E: 1.058.498,114 metros.

PUNTO X:

De dicho vértice, se continúa con rumbo N 89" 59' 59,91" W, por una distancia de
10.628,154 metros hasta llegar al punto X, cuyas coordenadas son N: 1.400.995,354
metros, E: 1.047.869,959 metros.

PUNTO Y:

De dicho vértice, se continúa con rumbo S 0? 15' 7,443" E, por una distancia de
3.664,867 metros hasta llegar al punto Y, cuyas coordenadas son N: 1.397.330,522
metros, E: 1.047.886,082 metros.

PUNTO Z:
De dicho vértice, se continúa con rumbo S 17 23' 28,67" E, por una distancia de
4.641,671 metros hasta llegar al punto Z, cuyas coordenadas son N: 1.392.901 —

04! Página 51 de 74
e CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) A NH ==
dl DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES ma
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

e EAN OLAS
Lento y Orden

metros, E: 1.049.273,459 metros. La línea formada por los vértices "V-W-X-Y-Z"
colinda en toda su extensión con el Bloque FORTUNA operado por la Compañía
ECOPETROL S.A.

PUNTO AA:

De dicho vértice, se continúa con rumbo OESTE, por una distancia de 563,325
metros hasta llegar al punto AA, cuyas coordenadas son N: 1.392.901,042 metros,
E: 1.048.710,133 metros.

PUNTO AB:

De dicho vértice, se continúa con rumbo S 2* 0' 55,057" E, por una distancia de
4.881,942 metros hasta llegar al punto AB, cuyas coordenadas son N: 1.388.022,120
metros, E: 1.048.881,813 metros.

PUNTO AC:

De dicho vértice, se continúa con rumbo ESTE, por una distancia de 2.994,969
«metros hasta llegar al punto AC, cuyas coordenadas son N: 1.388.022,120 metros,
E: 1.051.876,782 metros. La línea formada por los vértices "Z-AA-AB-AC", colinda en
toda su extensión con el Bloque VMM 2 operado por la Compañía CANACOL
ENERGY COLOMBIA S.A.

PUNTO AD:

De dicho vértice, se continúa con rumbo S 11? 31" 53,485" E, por una distancia de
639,566 metros hasta llegar al punto AD, cuyas coordenadas son N: 1.387.395,463 /
metros, E: 1.052.004,636 metros. e

(yr
Pá B2 74 yy
Vy
CONTRATO ADICIONAL DE EXPLORACIÓN y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES E
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

Libertad y Orden

PUNTO AE:

De dicho vértice, se continúa con rumbo S 11 31' 53,484" E, por una distancia de
3,469,948 metros hasta llegar al punto AE, cuyas coordenadas son N: 1.383.995,557
metros, E: 1.052.698,303 metros. La línea formada por los vértices "AC-AD-AE",
colinda en toda su extensión con el Bloque TISQUIRAMA A-B operado por la
Compañía ECOPETROL S.A.

PUNTO AF:

De dicho vértice, se continúa con rumbo $ 89” 59' 59,969" W, por una distancia de
5.999,812 metros hasta llegar al punto AF, cuyas coordenadas son N: 1.383.995,556
metros, E: 1.046.698,491 metros.

PUNTO AG:

De dicho vértice, se continúa con rumbo s 1? 53' 43,079" E, por una distancia de
7.537,416 metros hasta llegar al punto AG, cuyas coordenadas son N: 1.376.462,264
metros, E: 1.046.947,778 metros. La línea formada por los vértices "AE-AF-AG",
colinda en toda su extensión con el Bloque TISQUIRAMA operado por la Compañía
ECOPETROL S.A.

De dicho vértice, se continúa con rumbo S 89” 56' 13,274" W, por una distancia de
6.562,079 metros hasta llegar al punto A, punto de partida y cierre de la alinderación.
La línea formada por los vértices "AG-A", colinda en toda su extensión con el Bloque
VMM 3 operado por la Compañía CONOCOPHILLIPS COLOMBIA VENTURES LTD.

Qui Ea

Página 53 de 74 SN
y
CONTRATO ADICIONAL

Uber y Orden

Cálculo de Área, Rumbos y Distan
Origen Central, Datum
Tabla de datos y

ENA BLOQUE VMM-2

DE EXPLORACIÓN Y PRODUCCIÓN (ESP) A NH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES ma

VALLE MEDIO DEL MAGDAL!

CANABAL TEDROCARUOS

cias a partir de Coordenadas Gauss
MAGNA-SIRGAS

Resultados para el

CONTRATO ADICIONAL VMMI 2

YACIMIENTOS NO CONVENCIONALES
Jurisdicciones municipales de Aguachica, Gamarra, Río de Oro y San Martín en el
departamento de Cesar.

Punto COORDENADAS PLANAS Distancia RUMBOS
NORTE ESTE
VERT 1.377.706,244 | 1.039.398,082
1594,014 | S38”17:8,016"E
A 1.376.455,050 | 1.040.385,703
6.984,518 NO” 00,061" E
B 1.383.439,568 | 1.040.385,705
5.646,816 | N 89” 59 59,937"W
c 1.383.439,570 | 1.034.738,889
1.892,286 N Oo" 0' 0,003" E
D 1.385.331,856 | 1.034.738,889
4,695,857 | S 89” 59' 59,996" E
E 1.385.331,856 | 1.039.434,746
909,967 | S 89” 59' 59,932" E
E 1385.331,856 | 1.040.434,714
999,988 N O* 0' 0,062" E
G 1.386.331,844 | 1.040.434,714
— 204,983 S 89” 59 59,93" E
H 1.386.331,844 | 1.040.639,697
1.063,673 N 0 00,05" W
1 1.387.395,517 | 1.040.639,697
909,967 | N 89” 59' 59,041" W
J 1.387.395,521 1.039.639,730
15,999  |N89* 59' 59,098" W
K 1.387.395,521 | 1.039.623,731
9.932,007 N O? 00,06" E
L 1.307.327,529 | 1.039.623,734
574,955 | S 89” 59' 59,932" E
M 1.397.327,528 | 1.040.198,688
2412310 | N 11% 57 12,946" W
N 1.401.702,924 | 1.039.272,372
66,366 N 89” 38' 1,076" E
o 1.401.703,348 | 1.039.338,737
4,531,853 | 5 89" 59! 59,929" E
P 1.401.703,347 | 1.043.870,589
3,092,963 N O” 0'0,067" E
Q 1.404.796,310 | 1.043.870,590

X Pg 9
Página 54 de 74 VÁ
dl CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

a VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 CA
=
Punto SOORDENADAS ELARÓS Distancia RUMBOS
NORTE, ESTE
5,048,836 Ss 89” 59 59,921" E
R 1.404.796,308 1.048.919,426
conoor | sz 17619 E
S 1aoanoz/312 | 1.048.919,899
74.708,071 | N 89 57 10,814" E
T 4.404.114,376 4.063.627,955
4.529,179 so4 58,335" E
Y 1.399.585,201 4.063,634,506
5162.73 | N.85* 263,732 W
Y 1.399.995,364 1.058.498,121
999,985 Novo 4,444" W
w 7400595,349 | 1.058:498,114
70.628,154 | N89" 59 59,91W
Xx 41.400.995,354 1.047.869,959
3.664,867 so” 15 7,443" E
Y 1.397.330,522 1.047.886,082
4.641,671 s 1723 28,67" E
£ 4.392.901,042 1.049. 273,459
563,325 OESTE
AA 4.392.901,042 1.048. 710,133
4.881,942 s20 55,057" E
AB 1.388.022,120 4.048.881,813
7,994,969 ESTE
AC 7368022120 | 1.051.876,782
639,566 s1131 53,485" E
AD 1,387396,463 | 1.052.004,036
7409948 | S 11931153484 E
AE 1.383.995,557 1.052.698,303
5,999,812 Ss 8959 59,969" W
AF 7303,996,558 | 1.046.698,491
7.537,416 s1* 53 43,079 E
AG 1376462,264 | 1.046.947,778
6.562,079 s 89" 56' 43,274" w
1.376.455,050 4.040.385,703

A
LL
ÁREA TOTAL BLOQUE: 29.564,8838 Has Aprox.

JN

| )
Í

Página 55 de 74 NN
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP)

DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
Uibestod y Oe VALLE MEDIO DEL MAGDALENA BLOQUE vmMM-2
ANEXO YNC B

PA 1630000 1040000 105g0t0 1050000 |
El

$ BLOQUE VNIM 2 mE |

y YACIMIENTOS NO CONVENCIONALES |

QUE CONSTITUYE EL |

ANEXO YNCB (

1400000

AREATOTAL BLOQUE:

] VERTICE GEODESICO 20011035124 o
COORDENADAS GAUSS

“CON ORIGEN CENTRAL
N:1377708,24350

1380000

E: 1030398,0817 ZA;
COORDENADAS GEOGRÁFICAS para |
DATUM MAGNA SIRGAS, EsFEROIDE pesid
raros A AG PROYEGCION. WERCATOR TRANSVERSA [
LoN:=737 43 12,4542* [FALSO ESTE. [1000.900 |
[FALSO NORTE [rooa.000
semoiano CENTRAL [74077808
e AV
e Y T Y |
- 4030000 1040000 4050000 1060000 l

Página 56 de 74 Ñ
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES A emos
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 d

Libenod y Orden

ANEXO YNC C
PROGRAMA EXPLORATORIO Y PLAN DE INVERSIONES
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS EN
YACIMIENTOS NO CONVENCIONALES EN EL BLOQUE VNIVI2

“CONTRATO ADICIONAL "VNIMI 2"-

mo del Contrato Adicional

Programa Exploratorio Míni

Total Actividad
(ES

Fase Duración Actividad

1 36 meses Perforación de 1 POZO Estratigráfico 10.000.000

Total Inversión
Perforación de un pozo horizontal:

2 36 meses |* Actividades incluyen completamiento y prueba de
pozo asociadas: estimulación hidráulica en múltiple
etapas y pruebas de producción.

Total Inversión
Perforar 1 pozo exploratorio Y perforar 1 pozo
3 36 meses horizontal a partir de una desviación “sidetrack”:
«Actividades incluyen completamiento y prueba de
sociadas: estimulación hidráulica en múltiple

25.000.00

40.000.000

40.000.000
75.000.000

Mo

»)
Página 57 de 74 Q
e CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

7 EAN EMANAN
libertad y Orden

ANEXO YNC F
PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES, PBC

1. Concepto

Conjunto de actividades definidas exclusivamente por el Contratista, para aprobación de la
ANH, a través de la generación de espacios de participación con las comunidades del Área
de Influencia de sus Operaciones, en las zonas de ejecución de las actividades de Exploración,
Evaluación, Y eventuales de Desarrollo y Producción, a su cargo, y en las que tales actividades
tengan repercusión O efectos, correspondiente a la Inversión Social, Como parte de su política
y de sus planes Y programas de Responsabilidad Social Empresarial, a fin de contribuir al
desarrollo sostenible, de acuerdo con lo estipulado en la Cláusula 27, el Acuerdo 05 de 2011
y en el presente Anexo.

2. Antecedentes

2.1 El Numeral 5.7 del Artículo 5 del Decreto Ley 1760 de 2003, modificado por el Numeral
4.7 del Artículo 4 del Decreto Ley 4137 de 2011, dispone que la ANH debe convenir en
los Contratos de Exploración y Explotación de Hidrocarburos, los términos y las

condiciones con sujeción a los cuales los Contratistas han de comprometerse a
adelantar Programas en Beneficio de las Comunidades ubicadas en las áreas de
influencia de los correspondientes Contratos.

2.2 Mediante Acuerdo No. 5 de 23 de septiembre de 2011, el Consejo Directivo de la ANH
definió como parámetros para la realización de Programas en Beneficio de las
Comunidades, los siguientes:

= Las empresas deben asegurar la participación ciudadana conforme a los preceptos
constitucionales, en la definición y seguimiento de los Programas en Beneficio de las
Comunidades, del área de influencia directa, a través de los representantes
legítimos.

» La definición Y planeación de los Programas en Beneficio de las Comunidades deben
considerar como mínimo la caracterización integral del entorno social, cultural y
económico de las áreas de influencia directa de los proyectos. Es fundamental que
haya coherencia de los Programas en Beneficio de las Comunidades con los Estudios

pS

po Página 58 de 74

hs
N
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES a
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

CENA NOMALCEMIDROCAFRLADS

libesod y Oiden

de Impacto Ambiental y sus correspondientes Planes de Manejo Ambiental y de
gestión social, requeridos por la autoridad ambiental.

» Los Programas en Beneficio de las Comunidades deben enmarcarse bajo criterios de
transparencia y respeto por los Derechos Humanos y por los derechos de las
minorías étnicas reconocidas en las leyes Y tratados internacionales, sobre la base
de información clara y comunicación efectiva con miras a facilitar una adecuada
información y el conocimiento y la participación de las comunidades beneficiarias,
propiciando un enfoque diferencial con discriminación positiva, para la debida
salvaguarda de las garantías constitucionales de los grupos étnicos y comunidades
fuera de territorios legalmente constituidos con la aplicación de tendencias éticas Y
sistemáticas del desarrollo progresivo de las comunidades.

= Los Programas en Beneficio de las Comunidades deben estar en armonía con los

Planes de Desarrollo Municipal, Departamental, Planes de Vida O Planes de

Ordenamiento Territorial y dentro del concepto del desarrollo sostenible frente a la
utilización de los recursos naturales.

3. Planeación, Ejecución, Seguimiento y Evaluación

3.1 Los Programas en Beneficio de las Comunidades deben ser elaborados con arreglo a
los siguientes principios rectores!

= Pertinencia

= Factibilidad

= Eficiencia

= Eficacia

= Impacto Positivo

= Sostenibilidad, Y

» Desarrollo Participativo.

3.2 El “Pacto Minero Energético para la Superación de la Pobreza Extrema”, suscrito el 3
de septiembre de 2012, por la ANH y otras entidades de los sectores público y privado,

estipuló que los Programas en Beneficio de las Comunidades contemplarian líneas de
inversión para alcanzar ese propósito.

3.3 El compromiso de invertir, como mínimo, una suma equivalente al uno por ciento (1%) o
del valor total del Programa Exploratorio correspondiente a cada una de las Fases Se S

rl A

Página 59 de 74 (
liberod y Orden

3.4

4.

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES ma

VALLE MEDIO DEL MAGDALENA BLOQUE vVMM-2 o OS

Período de Exploración, tanto Mínimo como Adicional, incluidos eventuales Programas
Exploratorio Posterior y de Evaluación, así como anualmente durante el Período de
Producción, en su Caso, en el desarrollo efectivo de los Programas en Beneficio de las
Comunidades, constituye obligación de resultado.

No obstante, el objetivo de mejorar las condiciones sociales de las comunidades en el
Área de Influencia de las Operaciones del Contratista, y en las que tales actividades
tengan repercusión o efectos, es obligación de medio, en la medida en que depende
de factores exógenos, algunos por fuera del control razonable de aquel. Estas
circunstancias serán tomadas en consideración en la oportunidad de valorar el
cumplimiento de los compromisos en beneficio de tales comunidades. Con todo, es
deber del Contratista proceder con la diligencia que emplearía un buen profesional
especializado en esta materia.

Para la formulación, definición y ejecución de los Programas en Beneficio de las
Comunidades, Se pueden consultar la “Guía Metodológica para la Gestión de los
Programas en Beneficio de las Comunidades, PBC, con enfoque de Desarrollo Humano
y reducción de la Pobreza Extrema en Colombia”, elaborado en el marco del Acuerdo
de Cooperación No. 302 de 2012, entre el Programa de las Naciones Unidas para el
Desarrollo (PNUD) y la ANH, que en el presente Anexo se denomina Guía.

Área de Influencia de las Operaciones y de Desarrollo de los Programas en
Beneficio de las Comunidades

La delimitación del Área de Influencia de las Operaciones del, donde deben planearse,
diseñarse y llevarse a cabo los Programas en Beneficio de las Comunidades y destinarse la
Inversión Social, debe ser establecida por éste y someterse a la aprobación de la ANH, con
fundamento en el contexto social, económico, cultural y ambiental de aquellos lugares en
que desarrollarán las actividades de Exploración, Evaluación, Y eventuales de Desarrollo y
Producción, a su cargo, Y en las que tales actividades tengan repercusión o efectos, para lo
cual ha de considerar:

4.1

as

Las zonas de ubicación, construcción, instalación y/o montaje de locaciones,

campamentos, servidumbres, vías terciarias Y secundarias de USO permanente por los

requerimientos operacionales, así como aquellas áreas auxiliares, de descargue,

vertimientos, captaciones y lugares. de préstamo, en las cuales intervenga el

Contratista. y C
Y

Página 60 de 74 Ny
/

beca y Oiden

4,2 Todos aquellos lugares,
de Exploración, Evaluación,

b»

dentro o fue
Desarrollo y/o Producción tengan repercusiones

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

sobre las condiciones de vida de la población.

ANH=

ENANA DEMAROCARUROS

ra del Área Asignada, en los que las Operaciones

o efectos

4.3 Si el Contratista considera oportuno adelantar total o parcialmente un Programa en
Beneficio de las Comunidades en sitio distinto del Área de Influencia de que trata el
presente Numeral 4 y proyecte acreditar su ejecución como parte de sus compromisos
contractuales, debe someter una propuesta justificada para la aprobación de la ANH,
con sujeción a los términos del presente Anexo.

5. Ejecución, Etapas y Entregables

No Etapa Descripción Entregable Tiempos de entrega Num
eral
a. | Aproximación Indagación, sistematización y | Documento Técnico con la | Período Exploratorio: 6
al territorio, | análisis de información primaria y caracterización integral del
diagnóstico secundaria del perfil demográfico Área de Influencia donde Para la Primera Fase (Fase D

participativo, y
estrategia de
intervención.

de la población, así como de la
dinámica social, económica,
cultural y ambiental de la zona, e
identificación de las necesidades
planteadas en los espacios de
socialización abiertos por el
Contratista, y en los ejercicios
de diagnóstico participativo, y
estrategia de intervención,
recomendados en la Guía.

proyecta ejecutarse el PBC, que
debe ser entregado en la
oportunidad dispuesta en la
letra c. Este Documento debe
actualizarse cada cuatro (4)
años.

debe entregarse Diagnóstico
adjunto al PBC, dentro del año
siguiente a la Fecha Efectiva,
salvo que se trate de Áreas
asignadas para Exploración y
Explotación de Yacimientos
Descubiertos No Desarrollados,
en cuyo caso el PBC debe
presentarse a la ANH, a más
tardar, diez (10) días antes de la
fecha de inicio de la Segunda
Fase.

Para las Fases subsiguientes del
Programa Exploratorio O las del
Programa Exploratorio Posterior,
debe entregarse nuevo
Diagnóstico, o el original
sometido a la ANH, con los
ajustes a que haya lugar, (si el
Área de Influencia no se
modifica), diez (10) días antes de
la fecha de inicio de la Fase de
que se trate.

=|

Página 61 de 74

Lbestad y Ouden

CONTRATO ADICIONAL DE

VALLE MEDIO DEL

EXPLORACIÓN Y PRODUCCIÓN (E8P)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

MAGDALENA BLOQUE VMM-2

al
CANCINO TEORIAS

ES

Página 62 de 74

A

No Etapa Descripción Entregable Tiempos de entrega Num |
ñ eral

Periodos de Evaluación —y
Producción:

Nuevo Diagnóstico, O el original
sometido a la ANH con los
ajustes a que haya lugar, (si el
Área de Influencia no SS
modifica), junto con el Programa
de Evaluación dentro de los tres
(3) meses siguientes a la fecha de
radicación de la Declaración de
Comercialidad, respectivamente.

b. Planeación Durante esta Etapa, Cl Actas y/o memorias de las | Los documentos adjuntos al| 6,7,
Participativa, Y Contratista debe iniciar | reuniones celebradas con las diagnóstico deben someterse a la | 8,9
formulación de procedimiento de identificación comunidades, autoridades Y ANH, en las oportunidades 10y
los PBC. de necesidades Y formular la organizaciones, en las que obre establecidas en la letra a. 11

mejor alternativa de inversión constancia del procedimiento precedente.
social en PBC, a partir de la | de planeación participativa, así
caracterización integral de la | como relación de las personas
zona y del procedimiento de organizaciones
planeación participativa. representadas, documentos
que deben obrar como anexos
al Formato de que trata la letra
: Cc. De presentarse
circunstancias que impidan
llevar a cabo el procedimiento
de planeación participativa de
los PBC, el Contratista debe
ponerlas en conocimiento de la
ANH, adjuntando los
respectivos soportes.

C. Presentación Integrado por su formulación | Formato correspondiente, Con Período Exploratorio: 12
del general y por la descripción de | Sus respectivos anexos,
correspondien los proyectos que lo componen, incluidos los resultados de las El PBC correspondiente a la
te PBC para | con el detalle de objetivos, actividades correspondientes a Primera Fase (Fase 1), debe
aprobación de indicadores, metas, montos por | las dos (2) etapas precedentes someterse a la ANH dentro del
la ANH. invertir, Y cronograma de (Letras a. y b.). año siguiente a la fecha efectiva.

ejecución.
El correspondiente a las Áreas
asignadas para Exploración Y |
Explotación de Yacimientos

A

libestod y Orden

CONTRATO ADICIONAL DE EXPLORACI!
DE HIDROCARBUROS EN YACIMIENTO!

VALLE MEDIO DEL MAGDALENA BLOQUE vMM-2

ÓN Y PRODUCCIÓN (E8:P)
| NO CONVENCIONALES

==
==

NIMACONAL DE HDPOLAALUROS

Ny

Etapa

Descripción

Entregable

Tiempos de entrega

Num
eral

Descubiertos No Desarrollados,
debe presentarse a la ANH, a
más tardar, diez (10) días antes
de la fecha de inicio de la
Segunda Fase

Para las Fases subsiguientes del
Programa Exploratorio O las del
Programa Exploratorio Posterior,
cada PBC o la actualización del
anterior, en su Caso, debe
someterse a la ANH diez (10)
días antes de la fecha de inicio de
la Fase de que se trate, (Si el
Contratista proyecta dar
continuidad al PBC anterior, no
requieren repetirse las
actividades correspondientes a
las Etapas a. y b.)

Período de Evaluación:

El PBC o la actualización del
anterior, en su Caso, debe
someterse a la ANH junto con el
Programa de Evaluación. (Si el
Contratista proyecta dar
continuidad al PBC anterior, no
requieren repetirse las
actividades correspondientes a
las Etapas a. y b.)

Período de Producción:

El PBC debe someterse a la
aprobación de la ANH dentro de
los tres (3) meses siguientes a la
fecha de radicación de la
Declaración de Comercialidad.
Junto con cada Programa Anual
de Operaciones, deben

presentarse actualizaciones dh

»

Página 63 de 74

Ú

Lbentd y Orden

CONTRATO ADICIONAL DE EXPLO!
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

RACIÓN Y PRODUCCIÓN (E8:P)

VALLE MEDIO DEL MAGDALENA BLOQUE vMM-2

No

Etapa

Descripción

Entregable

Tiempos de entrega

Num
eral

PBC, de conformidad con los
avances en su ejecución, las
proyecciones iniciales, los ajustes
en el presupuesto, Y la
actualización de los diagnósticos
y los procesos participativos
realizados con la comunidad.

Ejecución

Socialización del PBC aprobado
por la ANH.

Ejecución del mismo y de los
proyectos que lo integran.

Comunicacion
es

Sistema de atención a quejas y
reclamos

Seguimiento

A la ejecución de cada PBC, de
acuerdo con metodologías de
seguimiento y monitoreo “in situ”
y de manera participativa.

Entrega de Informes Semestrales
y Anuales de Avance de la
ejecución de cada PBC.

Formatos de Informes
Semestrales y Anuales, con sus
respectivos soportes.

Procedimiento para la atención
a quejas Y reclamos.
Adicionalmente, soportes de
cierre de cada uno de ellos.

Acompañamiento a las
comisiones de la ANH en el
desarrollo de las visitas de
verificación, seguimiento Y
control del cumplimiento de los
PBC.

Informes Semestrales y Anuales
de ejecución de cada PBC, con
sus respectivos soportes.

El Informe correspondiente al
primer semestre de cada Año
Calendario, debe someterse a la
ANH, a más tardar el 30 de
agosto.

El Informe Anual, a más tardar, el
28 de febrero del año siguiente.

13y

15

Evaluación
Final

Culminación de la ejecución de
cada PBC.

Reuniones de cierre y
socialización de los resultados
con las personas Y las
organizaciones — representantes
de las comunidades.

Entrega a la ANH del Informe
Final de Ejecución del
correspondiente PBC, en el que
se dé cuenta del cumplimiento de
proyectos y actividades, con el
detalle de montos ejecutados,
objetivos alcanzados, metas y

Formato de Informe Final del
PBC completamente
diligenciado, con sus
correspondientes anexos.

Certificación de la Auditoría
Externa, en torno a la debida
ejecución del PBC.

Dentro de los tres (3) meses
siguientes a la culminación del
respectivo PBC, debe someterse
a la ANH el Informe Final.
Corresponde a la Entidad verificar
el cumplimiento de los proyectos
y actividades que integraron el
respectivo PBC.

16 y
17

Página 64 de 74 )

N

o
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=

DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES A
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2
| No | Etapa | Descripción | Entregable Tiempos de entrega Num
eral

resultados, debidamente
aprobado por la ANH.

6.1

y

0

Planeación Parti

pativa

En desarrollo de los parámetros Y principios consignados en los literales a. Y b.
precedentes, el Contratista debe:

e Facilitar la participación de las comunidades, las autoridades Y las demás personas

y organizaciones interesadas en el diagnóstico; la formulación de estrategias de
intervención, y la planeación de los proyectos, las actividades y las inversiones que
hayan de llevarse a cabo en el marco de los PBC, para cuyo efecto se recomienda
emplear la Guía.

Deben participar en los procedimientos de socialización de los PBC los actores
legítimos de las Áreas de Influencia de las Operaciones del Contratista, es decir,
de las zonas de ejecución de las actividades de Exploración, Evaluación, Y eventuales
de Desarrollo y Producción, a su cargo, Y de aquellas en las que tales actividades
tengan repercusión O efectos, las autoridades con jurisdicción y funciones en dichos
territorios, y lOs representantes de las organizaciones legítimamente constituidas con
objetivos Y actividades en ellos, así como los representantes de las organizaciones
de que tratan los Decretos 1088 de 1993, 3770 de 2008 y 1745 de 1995 para el caso
de los grupos étnicos.

+ Documentar dichos Procedimientos Participativos mediante actaS, informes de
labores, relación de asistentes y registros audiovisuales, previa autorización de los
participantes en la reunión, teniendo en cuenta las estrategias de documentación de

lecciones aprendidas recomendadas en la Guía.

+ Procurar que la formulación de los PBC se lleve a cabo Con la cooperación de las
entidades del Estado, por intermedio de SUS instituciones locales, regionales y
nacionales, en armonía con sus objetivos de desarrollo y con los proyectos

identificados como prioritarios para las comunidades, teniendo en cuenta is
A de intervención recomendadas en la Guía. XK

: S

Página 65 de 74

)

y

X
Libero y Orden

7.1

7.2

7.3

ae CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
y DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

CIA ACA DE HDRDCANUOS

e Cada PBC puede contener uno O varios proyectos. Estos, a su vez, deben estar inter-
relacionados entre sí y procurar un objetivo común, coincidente con el de aquel.

Requisitos Especiales de los PBC del Período de Exploración y del Programa
Exploratorio Posterior

El Contratista asume la obligación de formular, a través de procesos de participación
con las comunidades y grupos étnicos, y de someter a la ANH un Programa Integral
en Beneficio de tales Comunidades, de ejecución consecutiva y eventualmente
progresiva, pero referido a cada una las distintas Fases del Período Exploratorio y de
un posible Período Exploratorio Posterior, 0, alternativamente, UN conjunto de
Programas particulares por ejecutar en cada Fase de tales Períodos, de ocurrir
efectivamente, con sujeción al Acuerdo 5 de 2011, del Consejo Directivo de la ANH, a
la Cláusula 27 y al presente Anexo YNC F, con sus respectivos proyectos de inversión.

Si se trata de Áreas Asignadas para Exploración y Explotación de Yacimientos
Descubiertos No Desarrollados, el Programa individual en Beneficio de las Comunidades
o el acápite O fragmento del Programa integral debe someterse a la ANH dentro de los
diez (10) días siguientes al inicio de la Segunda Fase del Período Exploratorio.

El término de ejecución de cada uno de los Programas en Beneficio de las Comunidades
o el correspondiente al acápite o fragmento del Programa Integral de ejecución
consecutiva y eventualmente progresiva, debe ser igual al plazo de cada una de las
Fases del Período de Exploración o del Programa Exploratorio Posterior, COn sus
respectivas extensiones.

En principio, el monto total por invertir en cada uno cada uno de los Programas en
Beneficio de las Comunidades o en el correspondiente al acápite O fragmento del
Programa Integral de ejecución consecutiva y eventualmente progresiva, debe ser,
como mínimo, equivalente en Dólares de los Estados Unidos de América al uno por
ciento (1%) del valor total del Programa Exploratorio de cada una de las Fases del
Período de Exploración, incluido tanto el Mínimo como el Adicional, de haberlo, así como
del Programa Exploratorio Posterior.

La inversión efectiva en cada uno de los Programas en Beneficio de las Comunidades O
en el correspondiente al acápite o fragmento del Programa Integral de ejecución
consecutiva Y eventualmente progresiva, NO debe incorporar los costos de personal ni
de auditoría externa, logísticos, administrativos ni cualesquiera otros costos y o

Página 66 de 74

A 5

ñ

y
8 Ñ "3 CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8«P) ANH=
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES LA]

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 HANA

Libestod y Orden

indirectos en que incurra el Contratista para la ejecución completa de tales
Programas.

De llevar a cabo actividades de exploración adicionales, aquel puede también
desarrollar Programas en Beneficio de las Comunidades, PBC, en el curso de su
ejecución. Las actividades y las inversiones correspondientes deben ser informadas a
la ANH.

Además, como parte de su Responsabilidad Social Empresarial y de las Buenas Prácticas
de la Industria de los Hidrocarburos, el Contratista está en libertad de realizar
inversiones superiores a las exigidas, circunstancia que debe formar parte de los
Informes a la ANH en materia de los Programas en Beneficio de las Comunidades, PBC,

8. Requisitos Especiales de los PBC del Programa de Evaluación y de los
Programas Anuales de Operaciones, en su caso

8.1 El Contratista asume la obligación de formular, a través de procesos de participación
con las comunidades y grupos étnicos, así como de someter a la ANH un Programa
Integral en Beneficio de tales comunidades y grupos, de ejecución consecutiva y
eventualmente progresiva, que incorpore posibles Áreas Asignadas en Evaluación o,
alternativamente, un Programa particular por ejecutar en cada una de tales Áreas, con
sujeción al Acuerdo 5 de 2011, del Consejo Directivo de la ANH, a la Cláusula 27 del

> Contrato ERP, y al presente Anexo YNC F, con sus respectivos proyectos de inversión.

En el evento de que el término de ejecución de tales Programas en cada Área Asignada
en Evaluación, supere dos (2) años, el Contratista debe informarlo así a la ANH, con
la definición de los entregables correspondientes a cada período anual.

8.2 El Contratista asume la obligación de formular, a través de procesos de participación
con las comunidades y grupos étnicos del Área de Influencia de sus Operaciones y de
las zonas en las que las mismas tengan repercusiones o efectos, así como de someter
a la ANH el acápite o apartado del Programa Integral en Beneficio de tales
comunidades y grupos, de ejecución consecutiva y eventualmente progresiva, 0,
alternativamente, un Programa individual para cada una de las Áreas asignadas en
Producción, junto con el Programa Anual de Operaciones para el Año Catendaro

inmediatamente siguiente,
e

YX
N So
Página 67 de 74
Qy
SS

Uíberod y Orden

8.3

ES r CONTRATO ADICIONAL DE EXPLORACIÓN Ni PRODUCCIÓN (ESP) ANH ==
y DE HIDROCARBUROS EN YACIMIENTOS No CONVENCIONALES mm
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

CAMI TEORIA

El plazo de ejecución del respectivo acápite o Programa debe ser de un (1) Año
Calendario. De superar este término, el Contratista debe informarlo asía la ANH, con
el detalle de los entregables por cada Año de desarrollo del Programa O acápite.

El monto por invertir en la ejecución de cada acápite O apartado o en cada Programa
individual en Beneficio de las Comunidades, debe ser, como mínimo, equivalente al uno
por ciento (1%) del valor total de la inversión, en Dólares de los Estados Unidos de
América, correspondiente a los respectivos Programas de Evaluación O Anual de
Operaciones que se sometan a la ANH para cada Año Calendario de ejecución del
respectivo Programa de Evaluación o Plan Anual de Producción, y POr cada Área
Asignada en Evaluación y en Producción.

La inversión efectiva en cada uno de los Programas en Beneficio de las Comunidades O
en el correspondiente al acápite O fragmento del Programa Integral de ejecución
consecutiva Y eventualmente progresiva, NO debe incorporar costos de personal ni de
auditoría extema, logísticos, administrativos Ni cualesquiera otros costos y gastos
indirectos en que incurra el Contratista para la ejecución completa de tales

Programas.

Líneas de Inversión para los Programas en Beneficio de las Comunidades con
objetivos en materia de Desarrollo Humano Y Reducción de la Pobreza
Extrema

Con arreglo a los términos del presente Anexo, los Programas en Beneficio de las
Comunidades, PBC deben priorizar una O varias de las siguientes líneas de inversión:

9.1.

En capital social para incrementar la confianza y fortalecer el tejido social
de los territorios

Y Programas Y proyectos dirigidos al fortalecimiento de la capacidad de
organización y de gestión de comunidades y entidades de gobierno:

Fortalecimiento Comunitario | Fortalecimiento Institucional

a) Mecanismos de organización social

a) Articulación de proyectos de inversión Con

eS

autoridades nacionales, regionales y locales
d

Página 68 de 74

y

)
Libero y Orden

CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP)
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

ANH=

CENA MALO CE MDFOCAFRUROS

b) Organización y participación

ciudadana

b) Formulación y gestión de proyectos y recursos

c) Formulación y gestión de proyectos

c) Resolución de conflictos

d) Resolución de conflictos

d) Enfoque diferencial y enfoque de género

e) Participación / Organización de

mujeres y jóvenes.

Fortalecimiento de Minorías Étnicas

a) Fortalecimiento de la identidad cultural

b) Apoyo a la construcción de planes de vida y etnodesarrollo

c) Fortalecimiento de organizaciones étnicas

9.2,

En capital humano y ambiental para el mejoramiento de las condiciones

básicas de vida y la protección del medio ambiente

Programas y proyectos dirigidos a la promoción de servicios en salud, educación,
hábitat, agua y saneamiento básico, así como ambientales, armonizados con planes y
programas públicos que propendan por la sostenibilidad de las inversiones y la

prestación de los servicios a la población.

Salud

Educación

a) Programas enfocados a la primera
infancia y las madres gestantes y
lactantes

a) Programas de fomento de la calidad y
ampliación de la cobertura de la
educación

a) Programas de salud preventiva

b) Eliminación del analfabetismo

b) Programas de seguridad alimentaria y
de nutrición

Cc) Construcción y mejoramiento de

infraestructura educativa

Cc) Construcción y mejoramiento de la
infraestructura de salud

d) Dotación para la enseñanza

d) Dotación de hospitales y centros de

e) Programas de capacitación de docentes

salud
K

A

Página 69 de 74

4
Qs
y
O

q CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8iP) ANH ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES AA

Libetod y Ouden VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

e) Desarrollo de actividades de medicina
tradicional, a personas de grupos
étnicos

Hábitat, Agua y Saneamiento Básico Ambiental

a) Construcción y mejoramiento de vivienda, | a) Programas que propendan por la

mediante proyectos que incentiven el uso conservación, con UN enfoque
de fuentes Energía alternativa preventivo de la riqueza natural. No
incluyen impactos directos causados
por la industria.

b) Construcción y mejoramiento de | b) Conservación de cuencas hídricas

acueductos rurales

(9) Construcción y mejoramiento de | c) Conservación de la biodiversidad

alcantarillado y sistemas de saneamiento

básico en áreas rurales d) Conservación de áreas protegidas con
las autoridades competentes

e) Educación ambiental

9.3. En capital económico y competitivo, para la generación de ingresos y el

desarrollo económico de los territorios

Los proyectos deben estar dirigidos al fomento y a la generación de ingresos, empleo,
emprendimiento productivo y diversificación económica.

Fomento del Valor Compartido
Pre Inversión alrededor de la Industria (Empleo y
Microempresas)

a) Apoyo a la estructuración, | b) Fortalecimiento y formalización de
levantamiento de información — y proveedores locales

preparación de estudios técnicos para la
formulación y estructuración de

proyectos (Regalías, Contratos, Planes, _—
Fondos Ministeriales y Sectoriales de Y) Fomento y formalización de empleo local
Gobierno). y mejoramiento de capacidades técnicas

d) Fomento de cadenas productivas

e

Página 70 de 74
CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANHs J
DE HIDROCARBUROS EN YACIMIENTOS No CONVENCIONALES
VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

COCA DEDOS

libestod y Orden

Fomento del Valor Compartido
Pre Inversión alrededor de la Industria (Empleo y
Microempresas)

| e) Impulso a mercados inclusivos

Fortalecimiento de las Potencialidades Productivas Y Económicas de la Región ]
(Proyectos y Cadenas Productivas según Vocación Económica de la Región)

a) Impulso a iniciativas, planes y apuestas productivas de orden local, regional y nacional.
b) Fomento de cadenas productivas Con enfoque de valor compartido.

c) Impulso a mercados inclusivo.

d) Construcción y mejoramiento de infraestructura para la competitividad local y regional.

Si el Contratista tiene previsto elaborar Programas en Beneficio de las Comunidades que
contemplen líneas de inversión diferentes, debe indicarlo así en el Formato de Presentación
y justificar las líneas seleccionadas.

10. Procedimiento

10.1 Para iniciar el procedimiento de aprobación de los Programas en Beneficio de las
Comunidades, PBC por la ANH, el Contratista debe someterle, oportunamente yen
orden, la siguiente información:

Y Para los Programas por desarrollar durante cada una de las Fases del Período de
Exploración, incluido eventual Programa de Exploración Posterior:

Formato de Presentación correspondiente al Programa de la Primera Fase (Fase 1) del
Período Exploratorio, debidamente diligenciado, que debe ser sometido a la ANH
dentro del año siguiente a la Fecha Efectiva. Los de las Fases subsiguientes, Con diez
(10) días de antelación a la fecha en que deba comenzar cada una, salvo que se trata
de Áreas asignadas para Exploración y Explotación de Yacimientos Descubiertos NO
Desarrollados, caso en el cual los diez (10) días de antelación corresponderán a la

Segunda Fase. ¡
Pa AS

Si Ny

Página 71 de 74
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

e CIA NACENAL DE DADAS

7) CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (ESP) ANH=
LL]

Uibestod y Orden VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2

Deben acompañarse de un documento técnico con la caracterización integral del Área
de Influencia donde se adelantará el correspondiente PBC, elaborado sobre la base de
los siguientes parámetros:

+ El conocimiento de la misma debe ser suficiente, actualizado a la dinámica social,
económica, cultural y ambiental de las comunidades asentadas en ella y pertinente
para la toma de decisiones.

+ Lainformación primaria y secundaria que soporte la caracterización integral del Área,
debe estar actualizada para la oportunidad de presentación del Formato.

+ Perfil demográfico de la Población.

+ Identificación de las necesidades planteadas en los espacios de socialización abiertos
por el Contratista, y €N los ejercicios de diagnóstico participativo Y estrategia de
intervención, recomendados en la Guía.

Y Para los Programas en Beneficio de las Comunidades por desarrollar durante
eventuales Períodos de Evaluación y en Una posible Etapa de Producción:

Formato de Presentación correspondiente al Programa de Evaluación, que debe
someterse Con dicho Programa y a cada Programa Anual de Operaciones para la
siguiente vigencia.

Deben acompañarse también de documento técnico con la caracterización integral del
Área de Influencia donde se adelantará el correspondiente PBC, elaborado sobre la
base de los mismos requerimientos consignados para los del Período Exploratorio.

La ANH dispone de tres (3) meses para pronunciarse sobre cada Programa en Beneficio de
las Comunidades, sobre el acápite O fragmento pertinente, 0 sobre la correspondiente
actualización, según sea el caso.

11. Ejecución
Una vez aprobados, corresponde al Contratista socializar el respectivo Programa, acápite O

fragmento, O actualización ante la comunidad, las autoridades y las organizaciones sociale:
así como ejecutarlo integralmente. Para el efecto, puede seguir la Guía. y

Xx

Página 72 de 74
S

libertad y Orden

12.

” CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E8:P) A N H ==

DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 CIDE ROROCIES

Comunicaciones

Con criterios de claridad, concisión, accesibilidad y publicidad, el Contratista debe elaborar
y Mantener actualizado un sistema de comunicaciones, quejas y reclamos para:

13.

13.1.

Mantener comunicaciones efectivas con las comunidades, las autoridades locales y las
organizaciones sociales del Área de Influencia donde hayan de ejecutarse los PBC.

Procurar que las comunicaciones guarden relación con el nivel y las condiciones
sociales, económicas, culturales y ambientales del Área.

Disponer instrumentos de trazabilidad de correspondencia, quejas y reclamos, que
faciliten la consulta por los interesados.

Desarrollar un sistema de información y comunicaciones para divulgar metas, objetivos
y resultados de los Programas en Beneficio de las Comunidades, PBC. Para el efecto,
se sugiere consultar el Plan de Comunicaciones descrito en la Guía.

Seguimiento
Por el Contratista

= Debe aplicar metodologías de seguimiento y monitoreo in situ y de manera
participativa, durante la ejecución de los PBC.

= Está en el deber de registrar en su contabilidad las partidas, montos y conceptos
invertidos en cada PBC. Si se trata de erogaciones en moneda distinta del Peso
Colombiano, han de indicarse divisa y Tasa de Cambio aplicada.

=» Para efectos de control de la ANH, las cantidades correspondientes deben
convertirse a Dólares de los Estados Unidos de América (USD), mediante la Tasa
Representativa del Mercado (TRM) correspondiente a la fecha de radicación del
Formato de Presentación del PBC correspondiente a la Entidad.

= Presentar oportunamente a la ANH Informes Semestrales y Anuales sobre la

Página 73 de 74

ejecución de los PBC, en los formatos correspondientes. Po

ES

l

S
y
Ey CONTRATO ADICIONAL DE EXPLORACIÓN Y PRODUCCIÓN (E3P) A N H ==
DE HIDROCARBUROS EN YACIMIENTOS NO CONVENCIONALES L=

VALLE MEDIO DEL MAGDALENA BLOQUE VMM-2 ABANICO DELCNA

13.2. Por su parte, la ANH está facultada para solicitar al Contratista Informes de
Seguimiento con el fin de verificar la satisfacción de los términos y condiciones en
materia de los Programas para Beneficio de las Comunidades, y/o de coordinar visitas
de seguimiento.

14, Evaluación de Resultados

Finalizada la ejecución de un PBC, dentro de los tres (3) meses siguientes, el Contratista
debe someter a la ANH el Formato de Informe final, debidamente diligenciado, con sus
respectivos soportes.

Corresponde a la Entidad llevar a cabo la evaluación y el cierre de cada PBC, con fundamento
en:

+ El cumplimiento de las actividades, los montos ejecutados y los objetivos, las metas y los
resultados obtenidos.

+ El análisis de los Informes Semestrales y Anuales presentados por el Contratista.

+ El resultado de las visitas de seguimiento.

+ El Informe Final del correspondiente PBC, incluida certificación de la Auditoría Externa.

15. Auditoria Externa

15.1. El Contratista está en el deber de contratar una Auditoría Externa responsable de
certificar en el Informe Final de cada PBC los resultados, las metas y los objetivos
alcanzados durante la planeación, definición, ejecución, seguimiento y evaluación de
los PBC.

15.2. La Auditoría Externa debe contar con reconocimiento a nivel nacional o internacional
en procesos de esta naturaleza, y disponer de antecedentes y experiencia certificada
en materia de actividades y programas de responsabilidad social empresarial.

Anexos
16. FORMATO DE PRESENTACION DE PBC

17. FORMATO DE SEGUIMIENTO SEMESTRAL Y ANUAL DE PBC
18. FORMATO DE INFORME FINAL DE PBC

So | X

Página 74 de 74

ll

Se
